UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2012 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Rua Martiniano de Carvalho, 851 – 21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Financial Statements Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) December 31, 2011 and 2010 With Report of Independent Auditors (A free translation of the original issued in Portuguese) Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Financial statements As of and for the years ended December 31, 2011 and 2010. Contents Independent auditors’ report on the financial statements 1 Balance sheets 3 Statements of income 5 Statements of comprehensive income 6 Statements of changes in shareholders´ equity 7 Statements of cash flows 8 Statements of added value 10 Notes to financial statements 11 Management report 167 Free translation from Portuguese into English of the Individual and Consolidated Financial Statements prepared in accordance with the accounting practices adopted in Brazil and the Consolidated Financial Statements prepared in accordance with the International Financial Reporting Standards (IFRS). Independent auditors´ report on financial statements (A free translation of the original report issued in Portuguese) Shareholders, Management and Board Members Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – TELESP) São Paulo – SP We have audited the accompanying individual and consolidated financial statements of Telefônica Brasil S.A. (“Company”), identified as Company and Consolidated, respectively, which comprise the balance sheet as at 31 December, 2011, and the related statements of income, of comprehensive income, of changes in shareholders’ equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the individual financial statements in accordance with accounting practices adopted in Brazil and the consolidated financial statements in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board – IASB, and in conformity with accounting practices adopted in Brazil, and for such internal control management determines is necessary to enable the preparation of the financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of risks of material misstatement of the Company’s financial statements, whether due to fraud or error. In this risk assessment, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. 1 We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the individual financial statements In our opinion, the individual financial statements referred to above present fairly, in all material respects, the financial position of Telefônica Brasil S.A. as at December 31, 2011, its financial performance and its cash flows for the year then ended in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Telefônica Brasil S.A. as at December 31, 2011, its consolidated financial performance and consolidated cash flows for the year then ended in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and accounting practices adopted in Brazil. Emphasis of matter As mentioned in Note 2, the individual financial statements were prepared in accordance with accounting practices adopted in Brazil. In the case of Telefônica Brasil S.A, these practices differ from the IFRS, applicable to the individual financial statements, solely with respect to the measurement of investments in subsidiaries, affiliates and jointly-owned subsidiary under the equity method, while such investments would be measured at cost or fair value for IFRS purposes. Our opinion is not qualified due to this matter. Other matters Statements of value added We have also audited the individual and consolidated statements of value added for the year ended December 31, 2011, prepared under management responsibility, whose presentation is required by Brazilian corporation law for publicly-held companies, as supplementary information under IFRS, whereby statements of value added presentation is not required. These statements have been subject to the same audit procedures previously described, and, in our opinion, are presented fairly, in all material respects, in relation to the overall financial statements. 2 São Paulo, February 14, 2012 ERNST & YOUNG TERCO Auditores Independentes S.S. CRC-2SP015199/O-6 Alexandre Hoeppers Accountant CRC-SC021011/O-3-T-PR-S-S 3 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Balance sheets December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Note Company Consolidated Assets Current assets 4,374,823 5,147,449 Cash and cash equivalents 5 and 36 1,089,089 1,556,715 Trade accounts receivable, net 6 2,356,013 2,546,225 Inventories 7 35,102 77,499 Recoverable taxes 8.1 480,691 659,357 Escrow deposits 9 - - - Derivatives 36 166 166 Prepaid expenses 10 40,623 41,372 Other 11 373,139 266,115 Noncurrent assets 15,226,157 14,818,845 Long-term portion of investments pledged as collateral - - - Trade accounts receivable, net 6 - - 67,343 Recoverable taxes 8.1 320,720 326,677 Deferred taxes 8.2 - 501,354 503,679 Escrow deposits 9 1,696,417 1,710,683 Derivatives 36 - - Prepaid expenses 10 24,647 24,647 Other 11 109,698 153,808 Investments 12 2,370,573 100,837 Property, plant and equipment, net 13 9,575,959 10,200,697 Intangible assets, net 14 626,789 1,730,474 Total Assets 19,600,980 19,966,294 4 Note Company Consolidated Liabilities and Shareholders’ Equity Current Liabilities 5,293,548 5,615,310 Payroll and related accruals 15 299,877 307,245 Trade accounts payable 16 2,568,077 2,832,157 Taxes payable 17 720,143 754,993 Loans and financing 18.1 420,412 420,412 Debentures 18.2 - - Dividends and interest on shareholders’ equity payable 19 450,897 450,897 Provisions 20 240,213 240,213 Derivatives 36 9,502 9,502 Deferred revenue 21 93,518 103,339 Share fractions 112,594 112,594 Other 22 378,315 383,958 Noncurrent Liabilities 2,640,318 2,683,870 Taxes payable 17 26,786 38,707 Deferred taxes 8.2 - - Loans and financing 18.1 1,405,314 1,405,314 Debentures 18.2 - - Provisions 20 1,085,633 1,118,698 Derivatives 36 18,542 18,542 Deferred revenue 21 35,220 38,400 Other 22 68,823 64,209 Shareholders’ equity 23 11,667,114 11,667,114 Capital 6,575,480 6,575,480 Capital reserves 2,733,562 2,733,562 Legal reserve 659,556 659,556 Non-controlling interest acquisition premium - - Other comprehensive Income 4,417 4,417 Additional proposed dividends 1,694,099 1,694,099 Non-controlling shareholders - - - Total Liabilities 19,600,980 19,966,294 The accompanying notes are an integral part of these financial statements. 5 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Statements of income For the years ended December 31, 2011 and 2010 (In thousands of reais, except earnings per share data) (A free translation of the original issued in Portuguese) Company Consolidated Note Net operating revenue 24 14,624,068 15,798,251 Cost of goods and services 25 (7,701,401) (8,844,805) Gross profit 6,922,667 6,953,446 Operating (expenses) income (3,320,796) (3,388,110) Selling 26 (2,816,885) (2,964,632) General and administrative 27 (663,028) (738,846) Equity in earnings (losses) of associates 12 (189,047) - 2,889 Other operating income, net 28 348,164 312,479 Operating income before financial expenses, net 3,601,871 3,565,336 Financial expense, net 29 (169,461) (120,738) Income before income tax and social contribution 3,432,410 3,444,598 Income tax and social contribution 30 (1,033,574) (1,045,762) Net income for the year 2,398,836 2,398,836 Attributed to: Participation of non-controlling shareholders - - - Equity holders of the parent company 2,398,836 2,398,836 Basic and diluted earnings per share – common 4.45 4.45 Basic and diluted earnings per share – preferred 4.89 4.89 The accompanying notes are an integral part of these financial statements. 6 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Statement of comprehensive income For the years ended December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Company Consolidated Net income for the year 2,398,836 2,398,836 Gains (Losses) on available for sale securities (117,609) (117,609) Taxes on earnings (losses) on available for sale securities 39,987 39,987 Unrealized actuarial gains (losses) and effect of the limitation of surplus plan assets (54,474) (60,585) Taxes on unrealized actuarial gains (losses) and effect of the limitation of surplus plan assets 18,522 18,522 Gains (losses) on cash flow hedge - - - Taxes on gains (losses) on cash flow hedge - - - Cumulative translation adjustments of foreign currency transactions (6,778) (6,778) Participation in comprehensive income of subsidiaries (6,111) - - Net gains (losses) recognized in equity (126,463) (126,463) Comprehensive income for the year 2,272,373 2,272,373 Attributable to: Participation of non-controlling shareholders - - - Equity holders of the parent company 2,272,373 2,272,373 Basic and diluted earnings per share – common 4.36 4.21 4.36 4.21 Basic and diluted earnings per share – preferred 4.80 4.63 4.80 4.63 The accompanying notes are an integral part of these financial statements. 7 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Statements of changes in shareholders´ equity For the years ended December 31, 2011 and 2010 (In thousands of reais) (A free translation of the orginal issued in Portuguese) Capital Special Goodwill reserve Capital reserves Treasury shares Legal Reserve Retained Earnings Additional proposed dividend Unrealized gains on available for sale securities, net of tax Cash flow hedge Cumulative translation adjusments Shareholders’ equity of company Participation of non-controlling shareholders Total shareholders' equity Premium paid on acquisition of non-controlling interest Balances as of December 31, 2009 - - - Unclaimed dividends and interest on shareholders’ equity, net of taxes - 134,440 - 134,440 - 134,440 Net income for the year - 2,398,836 - 2,398,836 - 2,398,836 Other comprehensive income - (42,063) - (77,622) - (6,778) (126,463) - (126.463) Appropriations: - Dividends - (196,355) (1,251,646) - - - (1,448,001) - (1,448,001) Interest on shareholders’ equity - (503,200) - (503,200) - (503,200) Withholding tax on interest on shareholders’ equity - (88,800) - (88,800) - (88,800) Additional proposed dividend - (1,694,099) 1,694,099 - Balances as of December 31, 2010 - - - Unclaimed dividends and interest on shareholders’ equity, net of taxes - 107,874 - 107,874 - 107,874 Capital increase due to the acquisiton of Vivo Part. on 04/27/2011 31,222,630 - - 47,723 - 31,270,353 - 31,270,353 Withdrawal rights paid to shareholders due to the acquisiton of Vivo Part. - (3) - (3) - (3) Repurchase of shares - (61,617) - (61,617) - (61,617) Acquisiton of non-controlling shareholders - (29,929) - (29,929) (1,813) (31,742) Net income for the year - 4,355,318 - 4,355,318 6,881 4,362,199 Other comprehensive income - (42,997) (3,412) 1,995 4,520 (39,894) - (39,894) Appropriations - Dividends - (382,400) (1,694,099) - - - (2,076,499) - (2,076,499) Interest on shareholders’equity - (1,586,950) - (1,586,950) - (1,586,950) Withholding tax on interest on shareholders’equity - (280,050) - (280,050) - (280,050) Legal Reserve - 217,766 (217,766) - Additional proposed dividend - (1,953,029) 1,953,029 - Balances as of December 31, 2011 - Outstanding shares (thousand) Equity amounts per share The accompanying notes are an integral part of these financial statements. 8 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Statements of cash flows For the years ended December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Company Consolidated Dez/2011 Dez/2010 Dez/2011 Dez/2010 Cash flows from operations Income before income tax and social contribution 3,432,410 3,444,598 Items that do not affect cash Expenses (revenues) not affecting cash 2,129,647 2,270,478 Depreciation and amortization 1,653,771 1,913,494 Exchange variations from loans (638) (638) Monetary variations 31,389 34,580 (Gain)/ Loss from equity in earnings of associates 189,047 - (2,889) Gain on permanent asset disposals (309,467) (317,486) Allowance for doubtful accounts 327,302 386,340 Pension and other post-retirement benefits plans 5,187 4,504 Tax, civil and labor provisions 6,529 25,578 Interest expense 240,367 240,367 Provision for dismantling costs 4,120 4,332 Provision for loyalty program - - - Others (17,960) (17,704) (Increase) decrease in operating assets (209,966) (208,514) Trade accounts receivable, net 35,558 87,501 Inventories 78,463 70,937 Other current assets (76,414) (61,161) Other noncurrent assets (247,573) (305,791) Increase (decrease) in operating liabilities (929,004 ) (974,304) Payroll and related accruals 168,256 166,994 Accounts payable and accrued expenses (64,178) (26,355) Taxes other than income taxes 56,332 (8,043) Other current liabilities 52,190 43,621 Other noncurrent liabilities (5,699) (3,031) Interest paid (265,792) (265,792) Income and social contribution taxes paid (870,113) (881,698) Cash provided by operations 4,423,087 4,532,258 The accompanying notes are an integral part of these financial statements. 9 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Statements of cash flows (Continued) For the years ended December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Company Consolidated Dez/2011 Dez/2010 Dez/2011 Dez/2010 Cash flows generated from (used in) investing activities Capital increase in subsidiaries and associates (209,251) - (3,557) Ac Aquisition of fixed and intangible assets, net of grants (1,948,521) (2,126,465) Cash from sales of fixed assets 292,724 292,858 Cash from sales of investment - 127,185 - 178,453 Dividends and interest on shareholders’ equity collected - - - Cash and cash equivalents for consolidation of companies - - - Cash and cash equivalents from business combination - - Cash used in investing activities (1,737,863) (1,658,711) Cash flows generated from (used in) financing activities Loans paid (1,742,818) (1,742,818) New loans obtained 74,275 74,275 Net payment on derivatives contracts (5,399) (5,399) Dividends and interest on shareholders’ equity paid (1,919,906) (1,919,906) Acquisition of non-controlling interest - - Repurchase of shares - - Cash used in financing activities (3,593,848) (3,593,848) Increase (decrease) in cash and cash equivalents (908,624) (720,301) Cash and cash equivalents at beginning of year 1,997,713 2,277,016 Cash and cash equivalents at end of year 1,089,089 1,556,715 Changes in cash during the year (908,624) (720,301) The accompanying notes are an integral part of these financial statements. 10 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Statements of value added For the years ended December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Company Consolidated Revenues 20,461,874 21,838,925 Sale of goods and services 20,005,343 21,405,355 Other income 783,833 819,911 Allowance for doubtful accounts (327,302) (386,341) Products acquired from third parties (8,333,337) (9,232,139) Cost of goods, products and services (5,609,807) (6,064,202) Materials, energy, third parties services and others (2,425,870) (2,826,468) Loss (Recovery) of assets (137,137) (137,886) Others (160,523) (203,583) Gross added value 12,128,537 12,606,786 Retentions (1,653,771) (1,913,494) Depreciation and amortization (1,653,771) (1,913,494) Net added value produced 10,474,766 10,693,292 Added value received upon transfer 97,082 347,243 Gain (loss) from equity in associates (189,047) - 2,889 Financial income 286,129 344,354 Total added value to be distributed 10,571,848 11,040,535 Distribution of added value (10,571,848) (11,040,535) Payroll and related charges (719,309) (752,498) Salary (490,275) (514,681) Benefits (90,529) (95,386) Payroll tax (FGTS) (40,765) (42,774) Others (97,740) (99,657) Taxes, fees and contributions (6,473,088) (6,601,114) Federal tax (2,123,769) (2,213,162) State tax (4,302,080) (4,305,339) Municipal tax (47,239) (82,613) Interest on third parties capital (820,835) (1,121,278) Interest (353,219) (356,337) Rent and leasing operations (369,384) (660,921) Others (98,232) (104,020) Dividends and interest on shareholders’ equity (2,398,836) (2,398,836) Interest on shareholders’ equity (592,000) (592,000) Dividends (1,806,836) (1,806,836) Retained earnings - Other (159,780) (166,809) Provisions, net (159,780) (166,809) Participation of non-controlling shareholders - - - The accompanying notes are an integral part of these Financial Statements. 11 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) 1. Operations and background a) Controlling shareholders Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp), hereinafter “Telefônica Brasil” or “Company”, is headquartered at Rua Martiniano de Carvalho, 851, in the capital of the state of São Paulo, Brazil. Telefônica Brasil belongs to the Telefonica Group, the telecommunications industry leader in Spain which is also present in several European and Latin American countries. The Company is controlled by Telefónica S.A., which as of December 31, 2011, held total direct and indirect interest of 73.81% of which 91.76% are common shares and 64.60% are preferred shares (87.95% in December 31, 2010, of which 85.57% were common shares and 89.13% were preferred shares). b) Operations The Company and its subsidiaries’ basic business purpose is the rendering of fixed wire telephone services in the state of São Paulo and mobile telephone services nationwide under Fixed Switch Telephone Service Concession Agreement - STFC and authorizations, respectively granted by the National Communications Agency (ANATEL), which is in charge of regulating the telecommunications sector in Brazil under the Law n°9,472 of July 16, 1997 – General Law of Telecommunications modified by Law n° 9,986 of July 18, 2000 (Note 1.b.1 and 1.b.2.). The Company and its subsidiaries have also authorizations from ANATEL to provide other telecommunications services, such as data communication to the business market, broadband internet services (under the Speedy and Ajato brands), mobile telephone services (SMP, through Vivo) and pay TV services (i) by satellite all over the country (Telefonica TV Digital) and (ii) using (MMDS) Multichannel Multipoint Distribution Service technology in the cities of São Paulo, Rio de Janeiro, Curitiba and Porto Alegre. The authorizations for use of 2.5GHz frequency associated with pay TV service by MMDS technology were extended in February 16, 2009 and await a position from ANATEL regarding the payment conditions for renewal. The Company is registered with the Brazilian Securities and Exchange Commission (CVM) as a publicly-held Company - category A (issuers authorized to negotiate any securities) and its shares are traded in the São Paulo Stock Exchange (Bovespa). The Company is also registered with the U.S. Securities and Exchange Commission (SEC) and its American Depositary Shares (ADSs) – level II, listed only as preferred shares, are traded in the New York Stock Exchange (NYSE). 12 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) b.1. Fixed Switch Telephone Service Concession Agreement (STFC) The Company is the concessionaire of the Fixed Switched Telephone Service (STFC) to render fixed telephony services in the local network and national long distance calls originated in sector 31 of region 3, which comprises the State of São Paulo (except the municipalities that form the sector 33), established in the General Concession Plan (PGO/2008). The current Concession Agreement dated June 30, 2011, in place since July 1, 2011 awarded as an onerous title, will be valid until December 31, 2025. However, the agreement can be reviewed on December 31, 2015 and December 31, 2020. Such condition allows ANATEL to set up new requirements and goals for universalization and quality of telecommunication services, according to the conditions in place at that moment. The Concession Agreement establishes that all assets owned by the Company which are indispensable to the provision of the services described on such agreement are considered reversible assets and are deemed to be part of the concession assets. These assets will be automatically returned to ANATEL upon expiration of the concession agreement, according to the regulation in force at that moment. On December 31, 2011, the carrying amount of reversible assets is estimated at R$6,698,899 (R$6,818,075 as of December 31, 2010), comprised of switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. In accordance with the Concession Agreement, every two years, during the agreement’s new 20-year period, public regime companies will have to pay a fee which will correspond to 2% of its prior-year SFTC revenue, net of taxes and social contributions. In April of 2011, the Company made a payment for this concept of R$186,852, based on the 2010 STFC net revenues. 13 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) b.2. Commitments and relatives frequencies for mobile services The authorizations granted by ANATEL may be renewed just once, for a 15-year period. Biannually, after the first renewal, a payment of rates equivalent to 2% (two percent) of the company’s revenue for the preceding year, net of taxes and mandatory social contributions related to the application of the Basic and Alternative Plans of Service. The subsidiary Vivo S.A. is engaged in cellular mobile telephone services (Personal Mobile Service – SMP), including the activities necessary or useful for the performance of said services, in conformity with the authorities granted to it. In the auctions held by ANATEL on December 14 and 15, 2010, Vivo S.A. was the winner in 23 lots offered for sale the remaining sub-ranges of 900 MHz and 1800 MHz frequencies, in accordance with the Invitation to Bid n°002/2010/PVCP/SPV-ANATEL. On April 28, 2011, in its 604th meeting held, ANATEL’s Board of Directors, decided in relation to the bidding instructions for H Band surplus (Bidding Instruction No. 002/2010/PVCP/SPV-Anatel) approved Lots 41, 42, 44, 45, 76 to 84, 92, 101, 105, 107, 115, 119, 122, 124, 128 and 163 for Vivo S.A. and other bid-winning operators for lots of that auction. On May 30, 2011, the decision was published in the Official Gazette (DOU) and the authorization terms were signed with ANATEL. Accordingly, with the ratification of the aforementioned lots, Vivo S.A. increased its overall spectrum and began to operate in the 900 Mhz and 1.800 Mhz frequencies. On the date of the signature of the Authorization Terms, R$81,175 was paid relating to 10% of the total value and the remaining 90% was paid on December 2011. The amount of R$811,754, relating to a total of 23 lots, was adjusted in accordance with the remaining license period and recorded as an intangible asset. 14 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) On August 18, 2011, Act No. 7012 was published in the Official Gazette (DOU), which authorized Vivo S.A. to provide Switched Fixed Telephone Services (STFC) to the general public. Vivo S.A. is operating under this authorization nationwide, except in the State of São Paulo, where the Company operates. Vivo S.A. is engaged in providing the Personal Mobile Service (SMP), including activities necessary or useful for the execution of these services, in accordance with the authorizations granted, as follows: 15 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) 16 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) c) Subsidiaries Vivo S. A.: Wholly-owned subsidiary of the Company, Vivo S.A. is engaged in providing SMP services, including activities necessary or useful for the execution of these services, in accordance with the authorizations granted. A. Telecom S.A. A. Telecom S.A. is a wholly-owned subsidiary of the Company, engaged in the following services: (i) Maintenance of customer internal telephony network, i.e. installation, maintenance, exchange and extension of new points of internal telephony wire in companies and houses; (ii) iTelefônica, provider of free internet access; (iii) Speedy Wi-Fi, broadband service for wireless internet access; (iv) Speedy Corp, broadband provider developed especially for the corporate market; (v) Integrated IT solution named “Posto Informático” allowing access to Internet, connection of private networks and rental of IT equipment. Since August 2010 the service of internet access has been provided by Telefônica Brasil; (vi) Product At-home solutions, home automation that is among the consulting services and development of automation design and installation and configuration of the solution; (vii) Satellite TV services (Direct to Home – DTH) throughout the country and by optical fiber – IPTV (Internal Protocol Television). The DTH is a special type of subscription TV service, which uses satellites for direct distribution of TV and audio signals to subscribers. 17 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Telefônica Sistema de Televisão S.A. The corporate purpose of Telefônica Sistema de Televisão S.A. (“TST”) is to provide pay-TV services in the form of Multichannel Multipoint Distribution Service (MMDS), as well as telecommunication and internet-based services. Ajato Telecomunicações Ltda.: The corporate purpose of Ajato Telecommunications Ltd is to provide telecommunications and IT services, access to telecommunications network, internet and radio, including telemarketing, image and data services, trade lease, import, export, maintenance and repair for those equipments. Telefônica Data S.A. The corporate purpose of Telefônica Data S.A. is to provide and operate telecommunications services, as well as to prepare, implement and deploy projects involving integrated corporate solutions, telecommunication advisory services, technical assistance services, sale, lease and maintenance of telecommunication equipment and networks. Aliança Atlântica Holding B.V. Company based in Netherlands, Amsterdam, with 50% interest by Telefonica Brasil, holds cash from the sale of Portugal Telecom’s shares in June 2010 and a small interest in Zon Multimedia, a company of Portugal Telecom Group which provides pay-TV services, internet, distribution of audiovisual content, cinema and telecommunications services. Companhia AIX de Participações This company is engaged in the Refibra consortium, as a leader, as well as in both direct and indirect development of activities related to the construction, conclusion and operation of underground fiber optic networks. Currently, Telesp holds a 50% interest in this company. 18 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Companhia ACT de Participações Companhia ACT is engaged in the Refibra consortium, as a leader, as well as in activities related to providing technical assistance for the preparation of the network conclusion project by providing studies to make it more profitable, as well as to inspect the activities in progress related to the project. Currently, Telesp holds a 50% interest in this company. GTR Participações e Empreendimentos S.A.: The business purpose of GTR Participações e Empreendimentos S.A. is to hold equity interest in other companies, which are engaged in providing cable and pay-TV services, telecommunications services in general, the production, purchase, licencing, import and distribution of television programs – either its own or third parties’, spare parts and equipment, management and exploitation of telecommunications and pay-TV service platforms. TVA Sul Paraná S.A.: The business purpose of TVA Sul Paraná S.A. is to provide cable and pay-tv services, telecommunications services in general, produce, purchase, licence, import and distribute television programs – either its own or third parties’, spare parts and equipment, manage, update and exploit telecommunications and pay-TV service platforms and publish journals. Lemontree Participações S.A.: The business purpose of Lemontree S.A. is to hold equity interest in other companies, which are engaged in providing cable and pay-TV services, telecommunications services in general, the production, purchase, licencing, import and distribution of television programs – either its own or third parties’, spare parts and equipments, management, updating and exploitation of telecommunications and pay-TV services plataforms, and data management and trading. 19 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Comercial Cabo TV São Paulo S.A.: The business purpose of Comercial Cabo TV São Paulo S.A. is to provide cable and pay-TV services, advisory and consultancy services in telecommunications in general, to produce, purchase, licence, import and distribute television programs – either its own or third parties’, spare parts and equipment, manage, update and exploit telecommunications and pay-TV service platforms, and to engage in all types of marketing and advertisement. The table below shows the list of direct and indirect wholly-owned subsidiaries of the Company as well as the percentage ownership shareholdings: Subsidiaries Dec/2011 Dec/2010 Vivo S.A. (1) 100% - Telefônica Data S.A. 100% 100% A.Telecom S.A. 100% 100% Telefônica Sistema de Televisão S.A. 100% 100% Ajato Teleco municações Ltda. 100% 100% GTR Participações e Empreend. S.A. (2) 66.67% 66.67% TVA Sul Paraná S.A. (2) 91.50% 91.50% Lemontree Participações S.A. (2) 83.00% 66.67% Comercial Cabo TV São Paulo S.A. (2) 93.19% 86.65% Aliança Atlântica Holding B.V.(3) 50% 50% Companhia AIX de Participações (3) 50% 50% Companhia ACT de Participações (3) 50% 50% (1) fully consolidated as from April 2011 (Notes 1.”e” and 4). (2) fully consolidated as from January 2011. (3) jointly controlled. d) Share Trading in Stock Exchanges d.1. Shares traded in the São Paulo Stock Exchange (BM&FBovespa) On September 21, 1998, the Company started trading its shares in the São Paulo Stock Exchange (BM&FBovespa), under tickers TLPP3 and TLPP4, for common and preferred shares. The Extraordinary Shareholders’ Meetings of Vivo Participações S.A. (Vivo Part.) and Telesp held on October 3, 2011, approved the merger of Vivo Part. into Telesp, which, on the same date, changed its corporate name to Telefônica Brasil S.A. On October 6, 2011, the Company changed its ticker codes to VIVT3 and VIVT4 for common and preferred shares, respectively, and the stock exchange code for Telefônica Brasil (see note 4). 20 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) d.2. Shares traded in the New York Stock Exchange (NYSE) On November 16, 1998, the Company started the ADR trading process in the New York Stock Exchange (NYSE), which currently have the following characteristics: · Type of share: preferred. · Each ADR represents 1 (one) preferred share. · The shares are traded in the form of ADRs through code “VIV” on the New York Stock Exchange. · Foreign depositary bank: The Bank of New York. · Custodian bank in Brazil: Banco Itaú S.A. e) Corporate events in 2011 Merger of shares of Vivo Participações S.A. into Telefônica Brasil In a meeting held on March 24, 2011, ANATEL gave prior consent to the Corporate restructuring operation involving the Company and Vivo Participações S.A., with Act No. 1,970, dated April 1, 2011, published in the Official Gazette on April 11, 2011. The Company’s Extraordinary Shareholders’ Meeting held on April 27, 2011, unanimously approved the Protocol of Merger and Instrument of Justification agreed between the Company and Vivo Part., with each share of Vivo Part. exchanged by 1.55 shares of the Company. The Company’s common and preferred shareholders and Vivo Part.’s common shareholders had until May 30, 2011 to exercise their right to withdrawal. Shareholders that could evidence shareholding on December 27, 2010, the date of publication of the Notices of Material Fact relating to the transaction, and opted for the right to withdraw were refunded for the shares they had of the respective companies. Amounts refunded to the Company’s common and preferred shareholders and to Vivo Part.’s common shareholders were R$23.06 and R$25.30 per share, respectively, calculated based on the net worth value of the shares, as stated in the balance sheet of each of the companies, dated as of December 31, 2010. 21 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Corporate restructuring – Grouping of SMP Authorizations and Simplification of Corporate Structure Vivo Part. Board of Director’s Meeting held on June 14, 2011 approved a proposal to group the authorizations for the provision of SMP services (by the time held by Vivo Part. in the state of Minas Gerais and by Vivo S.A. in the other states of Brazil), bringing together the operations and the Authorization Terms for SMP services at Vivo S.A. The means proposed in making this corporate restructuring viable were the transfer, on October 1, 2011, of assets, rights and liabilities related to the operation of SMP services in Minas Gerais from Vivo Part. to Vivo S.A. (mobile operator of the group that had SMP authorizations for the other states in Brazil). When this grouping was completed, Vivo Part became a holding. In accordance with the provisions of Law No. 6,404/76, a specialized company was engaged to prepare a valuation study for the part of Vivo Part.’s net assets corresponding to SMP operations in the state of Minas Gerais that was transfered to Vivo S.A.’s equity, as well as for the net equity of Vivo Part. that was incorporated into the Company. Due to the fact that Vivo Part. was a whole owned subsidiary of the Company, since April 27, 2011, which net equity already included the investment of the shares in Vivo S.A., the merger: i) did not result in a capital increase for the Company; ii) there was no exchange of shares held by Vivo Part. non-controlling shareholders for Company’s shares; and iii) there was no need to prepare a net equity valuation report to market price for the calculation of the exchange share ratio, as there didn’t exist non-controlling shareholders to be protected. Accordingly, under the terms of article 226, paragraphs I and II of Law No. 6,404/76, shares held by the Company in the net equity value of Vivo Part. were cancelled. On conclusion of the corporate restructuring, Vivo Part. was incorporated by the Company on October 3, 2011 and Vivo S.A. became its full subsidiary, simplifying and rationalizing the cost structure of the companies envolved. f) Agreement between Telefónica S.A. and Telecom Italia (Act No. 3,804 as of July 07, 2009 and Act No. 68,276 as of October 31, 2007, both from ANATEL’s Board In October 2007, TELCO S.p.A. (in which Telefónica S.A holds an interest of 42.3%), completed the acquisition of 23.6% of Telecom Itália. Telefónica S.A. has the control of the Company, which also has the control of Vivo S.A. Telecom Italia holds an interest in TIM Participações S.A (“TIM”), which is a mobile telephone operator in Brazil. However, the Company does not have any direct involvement in the operations of TIM. Additionally, any transactions between the Company, its subsidiaries and TIM are transactions made in the regular course of business, which are regulated by ANATEL. 22 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) 2. Basis of presentation of the financial statements The consolidated financial statements as of December 31, 2011 and 2010 are presented by the Company in accordance with the International Financial Reporting Standards (IFRS) issued by IASB and the individual and consolidated financial statements are presented in accordance with the accounting practices adopted in Brazil, which comprise the provisions of corporate legislation set forth in Law No.6,404/76, as amended by Law no.11,638/07 and by Law no.11,941/09, and the accounting pronouncements issued by the Brazilian Accounting Pronouncements Board (CPC) and approved by the CVM. Approval of the issuance of these financial statements occurred in the Board of Directors meeting held on February 15, 2012. The Company states that the consolidated financial statements are in compliance with International Financial Reporting Standards (IFRS) issued by the IASB and also with the pronouncements, interpretations and guidance issued by CPC in place on December 31, 2011, which include the new pronouncements, interpretations and amendments for the following standards, amendments and interpretations issued by the IASB ( International Accounting Standards Board ) and IFRIC ( International Financial Reporting Interpretations Committee ) which entered into force as from January 1, 2011: 23 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) IAS 24 (Revised) Related Party Disclosures This revised standard introduces the following changes: (i) provides a partial exemption for government related entities, requiring disclosure of balances and transactions between them only if they are individually or collectively significant; and (ii) provides a new revised definition of a “related party”. The adoption of this standard did not impact the Company’s financial situation or results. Changes to IAS 32 Financial Instruments Presentation This change is intended to clarify that subscription right issues that allow the acquisition of a fixed number of own equity instruments at a fixed price will be classified as equity, irrespective of currency it is denominated and its exercise price, assuming that the issuance is made to all shareholders of a given class of shares or equity proportionate to the number of securities that they hold. The adoption of these changes did not impact the Company’s financial situation or results. Improvements to International Financial Reporting Standards (IFRS) (May 2010) This text introduces a series of improvements to IFRS in force mainly to eliminate inconsistencies and clarify the wording of some of these standards. These improvements did not impact the Company’s financial situation or results. IFRS 3 Business Combinations The measurement options available for non-controlling interest (NCI) were amended. Only components of NCI that constitute a present ownership interest that entitles their holder to a proportionate share of the entity’s net assets in the event of liquidation should be measured at either fair value or at the present ownership instruments’ proportionate share of the acquiree’s identifiable net assets. All other components are to be measured at their acquisition date fair value. The amendments to IFRS 3 are effective for annual periods beginning on or after 1 July 1, 2011. IFRIC 19 Extinguishing financial liabilities with equity instruments This interpretation establishes that: (i) when the conditions of a financial obligation are renegotiated with a lender and such lender agrees to accept equity instruments from that company in order to settle that financial liability in full or in part the instruments issued will be considered as part of an installment paid to settle the financial liability ; (ii) these instruments will be measured at their fair value, except when these cannot be reliably measured, in which case measurement of new instruments should reflect the fair value of the settled financial liability; and (iii) the difference between the book value of the cancelled financial liability and the initial amount of equity instruments issued is recorded in the income for the period. The adoption of criteria introduced by this new interpretation did not have any impact on the Company’s financial situation or results. 24 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Changes to IFRIC 14 Prepayments of a Minimum Funding Requirement This change is applied in specific situations when an entity has an obligation to make minimum annual contributions in relation to its post-employment defined benefits plans and makes prepayments to cover these requirements . The change allows an entity to treat the economic benefits of such prepayment as an asset. The adoption of these criteria did not have an impact on the Company’s financial situation or results . New IFRS and Interpretations of the IFRS Interpretations Committee (IFRIC) not yet effective at December 31, 2011. At the date of these financial statements the following IFRS, amendments and interpretations of the IFRIC have been issued but their application was not mandatory: Standards and Amendments to Standards Application required: fiscal years beginning as from Amendments to IAS 1 Presentation of items of other comprehensive income July 1, 2012 Amendments to IAS 12 Deferred tax: Recovery of underlying assets January 1, 2012 IFRS 9 Financial instruments January 1, 2013 IFRS 10 Consolidated Financial Statements January 1, 2013 IFRS 11 Joint Arrangements January 1, 2013 IFRS 12 Disclosure of Interests in Other Entities January 1, 2013 IFRS 13 Fair Value Measurement January 1, 2013 IAS 19 revised Employee Benefits January 1, 2013 IAS 27 revised Consolidated and Separate Financial Statements January 1, 2013 IAS 28 revised Investments in Associates and jointly controlled companies January 1, 2013 Amendments to IFRS 7 Disclosure – transfers of financial assets July 1 , 2011 Amendments to IFRS 7 Disclosure – offsetting of financial assets and financial liabilities January 1, 2013 Amendments to IAS 32 Offsetting Financial Assets and Financial Liabilities January 1, 2014 The Company is currently analyzing the impact of the application of these standards, amendments and interpretations. Based on preliminary analysis made up to the present date the Company estimates that their application will not have a significant impact on the consolidated financial statements on first time adoption. Notwithstanding, changes introduced by IFRS 9 will affect the presentation of financial assets and transactions with those occurring as from January 1, 2015. 25 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) 2.1 Basis of consolidation and main changes in the consolidation environment In consolidation all assets, liabilities, revenue and expenses resulting from intercompany transactions and equity holding between the Company and its subsidiaries were eliminated. The main events and changes in the consolidation environment that, due to their significance, should be considered for analysis of the consolidated financial statements for the fiscal year ended December 31, 2011, are presented as follows: a) Acquisition of Vivo Participações S.A. by the Company As mentioned in Note 4, the Company incorporated 100% of shares of Vivo Participações S.A. amounting to R$31,222,630 (Note 1.”e” and 4). The Company’s consolidated financial statements include Vivo Part. (incorporated by the Company on October 3, 2011) and Vivo S.A. results from April 1, 2011. Vivo Participações S.A. and Vivo S.A. were included in the Company’s consolidated financial statements through the full consolidation method. b) Consolidation of TVA companies As from January 1, 2011, the Company started to include the companies GTR Participações e Empreendimentos S.A., TVA Sul Paraná S.A., Lemontree Participações S.A. and Comercial Cabo TV São Paulo S.A. in its consolidated financial statements by applying the full consolidation method. Up to the prior year these companies were included in the Company’s consolidated financial statements through the equity method. The effect of the consolidation of these companies is immaterial in relation to the Company’s consolidated financial statements. c) Acquisition of Lemontree Participações S.A. shares On September 29, 2011, the Company purchased 68,533,233 common shares representing 49% of the referred class of shares in Lemontree Participações S.A., which is the holder of 80.1% of the common shares of Comercial Cabo TV São Paulo S.A., a company engaged in cable TV services in the State of São Paulo. As a consequence, the Company currently has an interest of 83% in Lemontree Partipações S.A. and 93.19% in Comercial Cabo TV São Paulo S.A. This transaction was considered as a non-controlling shareholders’ acquistion for the purpose of disclosure and measurement in these financial statements. 26 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) 3. Summary of principal accounting practices a) Trade accounts receivable, net : are stated at the rendered service value according to the contracted conditions adjusted by the estimated amount of eventual losses. This caption also includes accounts receivable from services rendered but not yet billed at the balance sheet date, as well as the accounts receivable related to the sales of handsets, simcards and accessories . Allowance for doubtful account is recorded in order to cover eventual losses and mainly considers expected losses. b) Inventories : are stated at average acquisition cost, net of allowance for reduction to net realizable value. This corresponds to items for use, maintenance or resale. c) Prepaid expenses : are measured at the amounts effectively disbursed related to services paid for but not yet incurred. The prepaid expenses are recognized in the statement of income when the related services and the economic benefits are obtained. d) Investments : equity interests in subsidiaries and jointly controlled companies are stated by the equity method in the individual financial statements. In the consolidated financial statements, investments in subsidiaries are fully consolidated and investments in jointly controlled subsidiaries are consolidated proportionally. In consolidation, all assets, liabilities, revenues and expenses resulting from intercompany transactions and equity holdings between the Company and its subsidiaries were eliminated. The exchange rate variation on the shareholders’ equity of the jointly controlled Aliança Atlântica is recognized in the shareholders’ equity as cumulative translation adjustments. e) Property, plant and equipment : this item is measured at acquisition and/or construction cost, less accumulated depreciation and any impairment losses, if applicable. Such cost includes the borrowing costs for long-term construction projects if the recognition criteria are met. Asset costs are capitalized until the asset becomes operational. 27 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Costs incurred after the asset becomes operational are immediately expensed, under the accrual method of accounting. Expenses that represent asset improvement (expanded installed capacity or useful life) are capitalized. The estimated costs to be incurred in the dismantling of towers and equipment in rented real property are capitalized with a corresponding provision for dismantling of fixed assets and are depreciated over the useful life of the equipment, which does not exceed the lease term. An item of property, plant and equipment is derecognized upon disposal or when no future economic benefit is expected from its use or disposal. Any gain or loss arising on derecognition of the asset (calculated as the difference between the net disposal proceeds and the carrying amount of the asset) is included in the statement of income when the asset is derecognized. Depreciation is calculated under the straight-line method based on the estimated useful lives of the assets, which is based on technical studies that are regularly reviewed (see Note 13 – Property, plant and equipment, net). f) Intangible assets (including goodwill) : these are stated at acquisition and/or construction cost, less accumulated amortization and any impairment losses, if applicable. Intangible assets also includes software rights of use acquired from third parties, authorization licenses obtained from ANATEL, customer lists, brands, premium amounts referring to own stores (which are being amortized over the term of the agreements) and other intangible assets. The useful life of intangible assets is assessed as either finite or indefinite. Intangible assets with finite lives are amortized under the straight-line method over the useful economic life and assessed for impairment whenever there is an indication that the intangible asset may be impaired. The amortization period and the amortization method for intangible assets with a finite useful life are reviewed at least at the end of each reporting period. Changes in the expected useful life or in the expected pattern of consumption of future economic benefits embodied in these assets are accounted for by changing the amortization period or method, as appropriate, and treated as changes in accounting estimates. Intangible assets with indefinite useful lives are not amortized, but are tested for impairment annually or when there is an indication that the carrying amount of the assets may not be recoverable. The assessment of indefinite useful life is reviewed annually to determine whether indefinite life continues to be supportable. Otherwise, the change in the useful life from indefinite to finite is made on a prospective basis. 28 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Gains or losses arising from derecognition of an intangible asset are measured as the difference between the net disposal proceeds and the carrying amount of the asset. Gains and losses are recognized in the statement of income when the asset is derecognized. Goodwill arising from the acquisition of investments are based on future profits and are treated as intangible assets with indefinite useful lives. g) Leases : agreements providing for use of specific assets and the right to use an asset are subject to analysis so as to identify the accounting treatment applicable to lease arrangements. Agreements in which the lessor substantially transfers the underlying risks and benefits to the lessee are classified as finance lease. The Company has agreements classified as finance lease from both the lessor’s and lessee’s standpoint. As a lessor, subsidiary A.Telecom has equipment lease agreements (Posto Informático), for which it recognizes revenue on the installation date at the present value of the agreement installments, matched against Accounts Receivable. As a lessee in agreements classified as finance lease, the Company records a fixed asset item, classified according to its nature, at the beginning of the lease term, at the present value of the agreement minimum mandatory installments matched against Other Liabilities. The difference between the nominal value of the installments and the accounts receivable/payable recorded is recognized as financial income/expense under the effective interest rate method based on the contract term. Agreements in which the lessor retains a substantial part of risks and benefits are deemed as operating lease, and their effects are recognized in the income statement for the year throughout the contractual term. h) Asset recoverability analysis : in compliance with IAS 36/CPC 1 (R1), the Company and its subsidiaries review the net book value of assets, when circumstances indicate it is necessary, in order to assess if there are events or changes in the economic, operating or technological circumstances which may indicate asset impairment or loss in its carrying amount. If such evidences are identified and the net book value exceeds the recoverable amount, an impairment provision is recorded, adjusting the net book value to the recoverable amount. The recoverable amount is defined as the higher of the value in use and the fair value less cost to sell. 29 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) In estimating the value in use of an asset, the estimated future cash flows are discounted to their present value using a pre-tax cost of capital - "CAPM - Capital Asset Pricing Model" discount rate, which reflects the weighted average cost of capital and the specific risks of the asset. The fair value less cost to sell is determined, whenever possible, on firm sale agreement in a transaction on an arm’s length basis, between knowledgeable and willing parties, adjusted by expenses attributable to the sale of the asset, or, when no firm sale agreement exists, based on the market price of an active market, or on the price of the most recent transaction with similar assets. Losses from continuous operations, including inventory write-off, are recognized in the statement of income in expense accounts compatible with asset purpose. For assets, excluding goodwill, an analysis is performed on the closing date of each fiscal year, to identify if there is an indication that the impairment previously recognized may no longer exist or may have decreased. An impairment loss previously recorded is reversed only if there is a change in the assumptions used to determine the asset recoverable value as from the time of recognition of the last impairment. The reversal is limited so that the asset book value does not exceed its recoverable value, nor exceeds the book value that would have been determined, net of depreciation, if no impairment had been recognized for the asset in prior years. This reversal is recognized in the income statement The following criteria are applied to assess the impairment of specific assets: h.1) Goodwill Goodwill is tested for impairment annually and when circumstances indicate that the carrying amount may be impaired. When the recoverable amount is lower than its book value, impairment is recognized. Goodwill impairment cannot be reversed in future fiscal years. h.2) Intangible assets Intangible assets with indefinite useful lives are tested for impairment annually either individually or at the cash-generating unit level, as appropriate, and when circumstances indicate that the carrying amount may be impaired. 30 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) h.3) Value in use The main assumptions used to estimate the value in use are: · Revenue: The revenues are estimated considering the growth of the customer base, the evolution of the market income vis-à-vis the GDP – Gross Domestic Product and the Company and its subsidiary’s share in this market; · Operating costs and expenses: The variable costs and expenses were estimated according to the dynamic of the customer base, and the fixed costs and expenses were projected in line with the historical performance of the Company and its subsidiaries, as well as with the historical growth of the revenue; and · Capex: Capital expenditures are estimated based on the technological infrastructure required to make feasible the offering of services. The key assumptions are based on the historical performance of the Company and its subsidiaries and on reasonable macroeconomic assumptions based on market financial projections, documented and approved by Company’s Management. The impairment tests of the Company and its subsidiaries fixed and intangible assets did not result in the recognition of losses for the years ended December 31, 2011 and 2010, since their estimated market value exceeded their net book value on the assessment date. i) Business combinations and goodwill : Business combinations are accounted for using the acquisition method. The acquisition cost is measured at the fair value of assets, equity instruments and liabilities incurred or assumed at the acquisition date. Identifiable assets acquired and liabilities and contingencies assumed in a business combination are initially measured at fair value on the acquisition date, regardless of the non-controlling shareholders interest (Note 4). Initially, goodwill represents the excess of the cost of acquisition over the net fair value of the acquired assets, assumed liabilities and identifiable contingent liabilities from an acquired company, on the respective acquisition date. If the acquisition cost is lower than the fair value of the acquired company's net assets, the difference is recognized directly in the income statement 31 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) After initial recognition, goodwill is measured at cost less any accumulated impairment losses. For the purpose of impairment testing, goodwill acquired in a business combination is, from the acquisition date, allocated to the cash-generating unit that is expected to benefit from the synergies of the combination, irrespective of whether other assets or liabilities of the acquiree are assigned to each unit. When goodwill forms part of a cash-generating unit and part of the operation within that unit is disposed of, the goodwill associated with the operation disposed of is included in the carrying amount of the operation when determining the gain or loss on disposal. Goodwill disposed of in this circumstance is measured based on the relative values of the operation disposed of and the portion of the cash-generating unit retained. j) Financial Instruments, cash and cash equivalents Initial recognition and subsequent measurement (i) Cash and cash equivalent Includes cash, credit balances in bank accounts and investments redeemable within 90 days of the date of acquisition with immediate liquidity and with insignificant change in market value. (ii) Financial Assets Initial recognition and measurement Financial assets are classified as financial assets at fair value through profit or loss, loans and receivables, investments held to maturity, available for sale financial assets or as derivatives, designated as hedging instruments in an effective hedge as appropriate. The Company determines the classification of its financial assets upon their initial recognition, when they become part of the contractual provisions of the instrument. Financial assets are initially recognized at fair value plus, in the case of investments not classified as at fair value through profit or loss, transaction costs that are directly attributable to the acquisition of the financial asset. Sales and purchases of financial assets that require delivery of goods within a time frame established by regulation or market convention (regular way trades) are recognized on the transaction date, i.e. the date that the Company commits to buy or sell the asset. 32 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The Company's financial assets include cash and cash equivalents, trade accounts receivable and other receivables quoted and unquoted financial instruments and derivative financial instruments. Subsequent measurement Subsequent measurement of financial assets depends on their classification as follows: Financial assets at fair value through profit or loss This category includes derivative financial instruments entered into by the Company that do not meet the hedge accounting criteria as defined by the corresponding standard. Financial assets at fair value through profit or loss are presented in the balance sheet at fair value, with corresponding gains or losses recognized in the income statement. Receivables Receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. After initial measurement, such assets are carried at amortized cost using the effective interest rate method, less impairment, if and when applicable. Amortized cost is calculated by taking into account any discount or premium in the acquisition and fees or other costs incurred. Amortization under the effective interest method is included in financial income in the income statement. The losses arising from impairment are recognized as financial expense in the income statement, if and when applicable. Held-to-maturity investments Non-derivative financial assets with fixed or determinable payments and fixed maturity are classified as held-to-maturity when the Company has the positive intention and financial capacity to hold them to maturity. After initial measurement, held-to-maturity investments are measured at amortized cost using the effective interest rate method, less impairment. Amortized cost is calculated taking into consideration any discount or premium on acquisition and fees or costs incurred. Amortization of effective interest rate is included in financial income in the income statement. Impairment losses are recognized as financial costs in the income statement. The Company did not have any held-to-maturity investments during the years ended December 31, 2011 and 2010. 33 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Available for sale financial assets Available for sale financial assets are those non-derivative financial assets that are not classified as (a) loans and receivables, (b) held to maturity investments or (c) financial assets at fair value through profit or loss. These financial assets include equity instruments. After initial measurement, available for sale financial assets are measured at fair value with unrealized gains or losses recognized directly in the available for sale reserve within the group of other comprehensive income until the investment is derecognized, excepted situation of impairment losses. When the investment is derecognized or when impairment is detected, the cumulative gains or losses previously recognized in other comprehensive income should be recognized in the statement of income. The fair value of available for sale financial assets in foreign currency is measured and translated into foreign currency using the spot exchange rate prevailing at the date of the financial statements. The changes in fair value attributable to translation differences are recognized directly in equity. Derecognition A financial asset (or, where appropriate, a part of a financial asset or part of a group of similar financial assets) is derecognized when: • The rights to receive cash flows from the asset have expired; • The Company transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the cash flows received in full, without significant delay to a third party under a pass-through agreement, and (a) the Company has transferred substantially all risks and rewards of the asset, or (b) the Company has neither transferred nor retained substantially all risks and rewards related to the asset, but has transferred control of the asset. When the Company has transferred its rights to receive cash flows from an asset or has entered into a pass-through agreement and has neither transferred nor retained substantially all risks and rewards related to the asset, the asset is recognized to the extent of the Company's continuing involvement in the asset. 34 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) In this case, the Company also recognizes an associated liability. The transferred asset and associated liability are measured on a basis that reflects the rights and obligations that the Company has retained. Continuing involvement that takes the form of a guarantee over the transferred asset is measured at original book value of the asset or the maximum amount of consideration that may be required of the Company, whichever is lower. (iii) Impairment of financial assets The Company assesses at each reporting date whether there is any evidence that a financial asset or group of financial assets is impaired. A financial asset or group of financial assets is considered to be impaired if and only if, there is evidence of impairment as a result of one or more events that have happened after the initial recognition of the asset (an incurred “loss event”) and a loss event has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reasonably estimated. Financial assets carried at amortized cost In relation to the financial assets carried at amortized cost, the Company first assesses individually if there is evidence for impairment for each financial asset that is individually significant, or collectively for financial assets that are not individually significant. If the Company concludes that there is no evidence of impairment for an individually assessed financial asset, whether significant or not, the asset is included in a group of financial assets with similar credit risk characteristics and collectively assesses them for impairment. Assets that are individually assessed for impairment and for which an impairment loss is or continues to be recognized are not included in a joint assessment for impairment. When there is evidence of the occurrence of impairment, the amount of the loss is measured as the difference between the asset's carrying amount and the present value of estimated future cash flows (excluding future expected credit losses not yet incurred). The carrying amount of the asset is reduced through the use of an allowance account, and the impairment amount is recognized in the income statement. Interest revenue continues to be accrued on the reduced carrying amount based on the original effective interest rate for the asset. The loans, together with the associated allowance are written off when there is no realistic prospect of their future recovery and all guarantees have been realized or transferred to the Company. If in a subsequent year the estimated impairment amount increases or decreases due to an event occurring after the recognition of impairment, previously recognized impairment is increased or reduced by adjusting the allowance account. In the event of any future recovery of a written off amount, the recovery is recognized in the income statement. 35 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Available for sale financial investments For financial instruments classified as available for sale, the Company analyzes whether there is any evidence that the investment is recoverable at each balance sheet date. For investments in equity instruments classified as available for sale, evidence includes a significant and prolonged decline in the fair value of investments below their cost. When there is evidence of impairment, the cumulative loss, measured as the difference between the acquisition cost and current fair value, less any impairment loss that has been previously recognized in income, is reclassified from shareholders’ equity to the income statement. Increases in fair value after the recognition of impairment are recognized directly in comprehensive income. (iv) Financial liabilities Initial recognition and measurement Financial liabilities are classified as financial liabilities at fair value through profit or loss, loans and financing or as derivatives classified as hedge instruments, as appropriate. The Company determines the classification of its financial liabilities upon their initial recognition. Financial liabilities are initially recognized at fair value and, in the case of loans and financing, are increased by the cost directly related to the transaction. The Company's financial liabilities include accounts payable to suppliers, loans and financing and derivative financial instruments. 36 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Subsequent measurement Measurement of financial liabilities depends on their classification, which may be as follows: Financial liabilities at fair value through profit or loss Financial liabilities at fair value through profit or loss include financial liabilities designated at initial recognition at fair value through profit or loss. This category also includes derivative financial instruments entered into by the Company that do not meet the criteria for hedge accounting as defined by the corresponding standard. The Company has not designated any financial liability upon initial recognition at fair value through profit or loss. Loans and financing After initial recognition, loans and financing subject to interest are subsequently measured at amortized cost, using the effective interest rate method. Gains and losses are recognized in the income statement when the liabilities are derecognized as well as during the amortization process using the effective interest rate method. Derecognition A financial liability is derecognized when the obligation is discharged, cancelled or expires. When an existing financial liability is replaced by another from the same lender with substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a derecognition of the original liability and the recognition of a new liability, and the difference in corresponding carrying amounts is recognized in the income statement. (v) Offsetting of Financial instruments Financial assets and liabilities are presented net in the balance sheet if, and only if, there is a currently enforceable legal right to offset the recognized amounts and if there is an intention of offsetting or realizing the asset and settling the liability simultaneously. 37 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) (vi) Fair value of financial instruments The fair value of financial instruments actively traded in organized financial markets is determined based on quoted-market prices at the close of business on the balance sheet date, without deduction of transaction costs. The fair value of financial instruments for which there is no active market is determined using valuation techniques. Techniques may include using recent market transactions (on an arm’s length basis); reference to the current fair value of a similar instrument, such as discounted cash flow analysis or other valuation models. k) Derivative financial instruments and hedge accounting: Initial recognition and subsequent measurement The Company and its subsidiaries use derivative financial instruments such as currency swaps to provide protection against the risk of changes in exchange rates. Derivative financial instruments designated as hedge transactions are initially recognized at fair value on the date on which the derivative contract is signed and subsequently are remeasured at fair value. Derivatives are carried as financial assets when the instrument's fair value is positive and as financial liabilities when the fair value is negative. Any gains or losses arising from changes in the fair value of derivatives during the year are recorded directly in income, except for the effective portion of cash flow hedges, which is recognized in other comprehensive income. 38 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) For the purposes of hedge accounting, the Company's contracts were classified as fair value hedges to provide protection against exposure to changes in the fair value of an identified part of certain liabilities that are attributable to a particular risk (exchange variation) and can affect net income. At the inception of a hedge relationship, the Company formally designates and documents the hedge relationship to which the Company wishes to apply hedge accounting, as well as the objective and risk management strategy for undertaking the hedge. The documentation includes identification of the hedge instrument, the item or transaction being hedged, the nature of the risk being hedged, the nature of the risks excluded from the hedge, the prospective statement of the effectiveness of the hedge relationship and the way in which the Company will assess the effectiveness of the hedge instrument for the purpose of offsetting the exposure to changes in fair value of the hedged item. Such hedges are expected to be effective in offsetting changes in fair value and are being continually assessed to determine whether they were actually highly effective over all the financial reporting periods for which they were designated. Cash flow hedges which meet the criteria for their accounting are recorded as follows: the effective portion of the gain or loss on the hedging instrument is recognized directly in other comprehensive income. The gain or loss relating to the ineffective portion is recognized immediately in the income statement. Fair value hedges which meet the criteria for their accounting are recorded as follows: the gain or loss resulting from changes in fair value of a hedge instrument shall be recognized in income. The gain or loss resulting from the hedged item attributable to the hedged risk should adjust the recorded amount of the hedged item to be recognized in income. The changes in fair value of the hedge instrument and changes in fair value of the hedged item attributable to the hedged risk are recognized in the line of the income statement related to the hedged item. Current versus non-current classification Derivative instruments that are not designated and effective hedging instruments are classified as current or non-current or segregated into current or non-current portions based on an evaluation of the contracted cash flows. Current versus non-current classification • When the Company maintains a derivative as an economic hedge (and does not apply hedge accounting) for a period exceeding 12 months after the balance sheet date, the derivative is classified as non-current (or segregated into current or non-current portions), consistently with the classification of the corresponding item. 39 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) • Derivative instruments that are designated as, and are effective hedging instruments are classified consistently with the classification of the corresponding hedged item. The derivative instrument is segregated into current or non-current portions only when a reliable allocation can be made. l) Borrowing costs Borrowing costs directly attributable to the acquisition, construction or production of an asset that necessarily needs more than 18 months to get ready for its intended use or sale are capitalized as part of the cost of the respective assets. All other borrowing costs are expensed when occurred. Borrowing costs consist of interest and other costs that an entity incurs in connection with the borrowing of funds. m) Interest on shareholders’ equity According to the Brazilian legislation, companies are allowed to pay interests on shareholders’ equity, which are similar to the payment of dividends, but are deductible for purposes of ascertainment of income tax. In compliance with the Brazilian tax laws, the Company booked in its accounting records a reserve for the amount owed in consideration of the financial expenses caption for the year’s results and, for disclosures purposes, reversed such expenses, recording a debit direct to shareholders’ equity, resulting in the same accounting treatment of dividends. The distribution of interest on shareholders’ equity to the shareholders is subject to withholding income tax at 15%. 40 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) n) Provisions n.1) General Provisions are recognized when the Company or its subsidiaries have a present obligation as a result of a past event, where it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation and a reliable estimate can be made of the amount of the obligation. The provisions are restated up to the balance sheet date at the probable loss amount. Provisions for claims are presented by the gross amount, without considering the respective escrow deposits and are classified as civil, labor, tax and regulatory. Escrow deposits are classified as assets, since the presentation of provisions net of escrow deposits are not met. n.2) Provision for judicial, civil, labor, tax and regulatory claims The Company and its subsidiaries are parties to lawsuits that generate administrative and judicial contingencies related to labor, tax, civil and regulatory claims, and accounting provisions have been booked with respect to such lawsuits whose likelihood of loss was deemed as probable. The provisions for judicial and administrative claims are determined based on the opinion of the Company's and its subsidiaries’ Management and legal counsel. n.3) Provision for dismantling of assets This refers to the costs to be incurred in connection with the possible need for giving back to their owners the “sites” (locations for installation of radio bases of the Company or its subsidiaries) in the same conditions as they were found at the time of the execution of the initial lease agreement. 41 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) n.4) Contingent liabilities recognized in a business combination A contingent liability recognized in a business combination is initially measured at its fair value. Subsequently, it is measured at the higher of: - the amount that would be recognized in accordance with the general requirements for provisions above; or - the amount initially recognized less, when appropriate, cumulative amortization recognized in accordance with the requirements for revenue recognition. o) Post-retirement benefit plans The Company and its subsidiaries sponsor pension plans for individual employees and retirees as well as multi-sponsored health care plans for former employees. Actuarial liabilities relating to defined-benefit plans were calculated using the projected unit credit method. Actuarial gains and losses are immediately recognized in other comprehensive income. For plans with defined contribution features, the obligation is limited to the payment of contributions, which are recognized in income on the accrual basis. The defined benefit asset or liability to be recognized in the financial statements comprises the present value of the defined benefit obligation, less cost of past services not yet recognized and less the fair value of plan assets that will be used to settle the obligations. Plan assets are assets held by a closed pension fund. Plan assets are not available to creditors of the Company nor can they be paid directly to the Company. The fair value is based on market price information and in the case of quoted securities, it is the published purchase price. The value of any defined benefit asset recognized is limited to the sum of any past service cost not yet recognized and the present value of any economic benefit available in the form of reductions in future contributions to the plan. 42 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) p) Profit sharing The Company and its subsidiaries have liabilities stemming from employment contracts with its employees, and recognize these provisions during the year. Provisions are recorded to recognize the expense relating to profit sharing. These provisions are calculated based on qualitative and quantitative goals defined by management and recorded in specific accounts in accordance with Cost of services, Sales expenses and General and administrative expenses groups of accounts. q) Share-based payment transactions: The Company measures the cost of transactions settled with shares issued by the parent Company, Telefónica S.A., and granted to officers and employees based on the fair value of equity instruments at the grant date, using the binomial option pricing model. This fair value is expensed over the period until the vesting date with recognition of a corresponding liability. r) Other assets and liabilities An asset is recognized in the balance sheet when it is more likely than not that its future economic benefits will be generated on behalf of the Company and its subsidiaries and its cost or value can be reliably measured. A liability is recognized in the balance sheet when the Company and its subsidiaries have a legal or constructive obligation arising from past events, being probable that an outflow of resources will be required to settle the obligation. Assets and liabilities are classified as current when their realization or settlement is likely to occur within the next twelve months. Otherwise, they are considered to be noncurrent. 43 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) s) Governmental grant and assistance Governmental grants are recognized where there is reasonable assurance that the grant will be received and all attached conditions will be complied with. When the grant relates to an expense item, it is recognized as income over the period necessary to match the grant on a systematic basis in connection with the costs that it is intended to compensate. When the grant relates to an asset, it is recognized as deferred income and released to income in equal amounts over the expected useful life of the related asset. When loans or similar assistance are provided by governments or related institutions with an interest rate below the current applicable market rate, the effect of this favorable interest rate is considered as additional government grant. Under the Brazilian tax rules (Provisionary Measure No. 2199-14, of August 24, 2001, subsequently amended by Law No. 11,196, of November 21, 2005), legal entities with title of projects located in areas under the jurisdictions of the Amazon Development Authority (“SUDAM”) and of the Northeast Development Authority (“SUDENE”), whose businesses fall into an economic sector that is considered a priority under an act issued by the Executive Branch, may request an income tax abatement as provided for in these regulations. By incorporating Vivo Part., the Company acquired a tax benefit consisting of a 75% corporate tax reduction, based on net income earned from exploiting areas in northern Minas Gerais and the Jequitinhonha valley. This benefit has been granted up to and including 2013. Vivo S.A. also has been granted a tax benefit consisting of a 75% corporate tax reduction, based on income earned from exploiting areas in the states of Acre, Amapá, Amazonas, Maranhão, Mato Grosso, Pará, Rondônia and Roraima. This benefit has been granted up to and including 2013. A portion of net income for which a tax benefit has been granted was excluded from the calculation of dividends and may be used only for capital increase and compensation of losses. In January 2010, a financing line with the Brazilian Development Bank (BNDES) was approved through the Investment Maintenance Program (BNDES-PSI). The funds, which are being used to acquire Brazilian equipment for improvement of network capacity, have been previously recorded under BNDES Finame (Government Agency for Machinery and Equipment Financing) and released as investments were made. 44 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) As this financing has an interest rate lower than market interest rates, this transaction falls within the scope of IAS 20/CPC 7. The loans have been recognized at inception at their fair values assuming market rates with a corresponding adjustment to deferred revenue. t) Adjustment to Present Value of Assets and Liabilities The long-term and short-term financial assets and liabilities are adjusted to their present value. The adjustment to present value is calculated taking into account the contractual cash flows and the explicit interest rate, and in certain cases, implicit interest rate, of the respective assets and liabilities.Therefore, interests embedded in the revenues, expenses and costs associated with such assets and liabilities are deducted with the purpose of recognizing them in accordance with the accrual method. Subsequently, such interests are reallocated to the lines of financial expenses and financial income for the year by using the actual interest rate method in relation to the contractual cash flows. The implicit interest rates applied were determined based on facts and circumstances, and are deemed to be accounting estimates. Based on the analisis performed and on its best estimate, the Company concluded that the adjustment to present value of the current assets and liabilities is irrelevant to the financial statements taken as a whole and, therefore, did not record any adjustment. The Company used WACC (Weighted Average Cost of Capital) and CDI rates (Interbank deposit certificate) to calculate present value adjustments, depending on the type of asset and liability to be adjusted. u) Treasury shares: Own equity instruments that are acquired (treasury shares) are recognized at cost and deducted from equity. No gain or loss is recognized in the income statement on the purchase, sale, issue or cancellation of Company’s own equity instruments. v) Revenue recognition Revenues substantially correspond to consideration amounts received or receivable for the sale of goods or services in the Company’s and its subsidiaries normal course of business. Revenues are recognized when they can be reliably measured and future economic benefits are likely to flow to the Company, the costs incurred in the transaction can be measured, the significant risks and rewards of ownership were substantially transferred to the buyer and specific criteria were met for each of the Company’s activities. 45 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The Company’s revenues consist primarily of voice and data telecommunication services, additional services that are offered to customers through traffic packages with fixed price (monthly) or according to customer’s traffic utilization and sale of goods. Revenues related to telecommunications services rendered are recorded on the accrual basis based on the contractual terms. Tariff rates for local and long-distance calls are determined by the measurement process pursuant to legislation currently in effect. Services charged at monthly fixed rates are calculated and recorded on linear bases. Unbilled revenue from the date of the last billing until the date of the balance sheet is recognized in the month the service is rendered. Revenue from the sales of cards for public telephones is deferred and recognized in income as the cards are utilized based on consumption estimates. Prepaid cell phone recharge credit revenues, as well as respective taxes due thereon, are deferred and recognized in the statement of income when services are actually rendered. Income from equipment under lease agreements classified as finance leases is recognized upon equipment installation, when the risk is actually transferred. Income is recognized for the present value of future minimum lease payments. Revenues from sales and services are subject to the following taxes and contribution taxes: State VAT - ICMS, Social Contribution Taxes on Gross Revenue for Social Integration Program - PIS, Social Security Financing - COFINS and Service Tax– ISS. Recognition of Revenues and Costs of Goods Sold Revenues and costs of goods sold (handsets, simcards and accessories) are recorded when risks and benefits of goods are transferred to the buyers. Sales in own stores are recognized when goods are sold to consumers. Revenues and costs of goods sold via dealers are recorded upon activation of the handset, but, in any case, no later than 90 days after the sale date. 46 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Customer Loyalty Program The subsidiary Vivo S.A. has a customer loyalty program that allows customers to accumulate points when generating traffic for the use of services provided by its subsidiaries. The accrued points may be exchanged for handsets or services, provided the customer has a minimum stipulated balance of points. The consideration received is allocated to the cost of the handsets or services redeemed at their fair value. The fair value of the points is calculated by dividing the discount value granted as a result of the customer loyalty program by the amount of points needed to carry out the redemption. The fair value accrued balance’s of generated points is deferred and recognized as income upon redemption of points. Promotional campaign and enrolment fee Enrolment fees paid by the customers to allow them to participate in the promotional campaigns of the Company are deferred and recorded in profit or loss for the period the referred campaign lasts. Multiple-element arrangements Bundled offers that combine different elements are assessed to determine whether it is necessary to separate the different identifiable components and apply the corresponding revenue recognition policy to each element. Total package revenue is allocated among the identified elements based on their respective fair values. Determining fair values for each identified element requires estimates that are complex due to the nature of the business. A change in estimates of fair values could affect the apportionment of revenue among the elements and, as a result, revenues in future years. 47 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) w) Foreign-currency-denominated balances and transactions The Company’s functional currency is the Brazilian real (R$). Foreign currency transactions are recorded at the prevailing exchange rate at date of the transaction. Foreign currency denominated assets and liabilities are measured using the exchange rate at the balance sheet date. Exchange differences resulting from foreign currency transactions were recognized in financial income and financial expenses. On December 31, 2011 the exchange rates were: US$1.00 R$1.8758, JPY1.00 R$0.02431, €1.00 R$ 2.4270. x) Taxes and contributions We list below the acronyms of the taxes and contributions described in these financial statements: · CIDE – Contribution for Intervention in the Economic Domain – federal tax; · COFINS – Contribution for Social Security Financing - federal tax; · CSLL – Social Contribution on Net Income – federal tax; · FISTEL –Telecommunications Inspection Fund; · FUNTTEL – Fund for Telecommunications Technological Development; · FUST – Telecommunications Universal Service Fund; · ICMS – Tax on the Circulation of Goods and on Services – state tax; 48 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) · IOF – Tax on Financial Transactions – federal tax; · IRPJ – Corporate Income Tax – federal tax; · IRRF – Withholding Income Tax – federal tax; · ISS – Tax on Services – municipal tax; · PIS – Social Integration Program – federal tax; · TFF – Operation Inspection Fee; and · TFI – Installation and Inspection Fee. Income tax and social contribution expenses include the effects of current and deferred taxes. Current income tax and social contribution The carrying amount of current income tax assets and liabilities for the last fiscal year and two prior years represent the amount expected to be recovered from or paid to tax authorities. The tax rates and tax legislation used to calculate the amounts are those enacted or substantially enacted at the balance sheet date. In the balance sheet the current income taxes are stated net of the amounts paid during the year. Deferred taxes Deferred tax assets and liabilities are obtained using the liability method on temporary differences between the tax bases of assets and liabilities and their carrying values for financial reporting purposes. At the balance sheet date, deferred tax assets are recognized to the extent that their future realization is assessed as more likely than not based on the future taxable income. The deferred tax assets and liabilities are not discounted to present value and are classified in the balance sheet as noncurrent, regardless of the expected realization. The tax effects of items recorded directly in shareholders’ equity are recognized in equity. 49 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Deferred tax assets and liabilities are offset if there is a legal or contractual right to set off tax asset against income tax liability and the deferred taxes relate to the same taxable entity and the same taxation authority. Sales taxes Revenues from the rendering of services are subject to ICMS or ISS at the rates in effect at each state and to cumulative regime of PIS and COFINS, for revenues earned from telecommunication services, at 0.65% and 3.00%, respectively. Other revenues earned by the Company, including revenues relating to sale of goods, under the non-cumulative regime, are taxed at 1.65% and 7.60% for PIS and COFINS, respectively, and for ICMS at the rates in effect at each state. Prepaid amounts or amounts to be offset are recorded as current or non-current assets, according to the expected realization thereof. y) Concession agreement’s renewal fee It is a fee which will be paid each odd years during the term the concession agreement is in force, equivalent to 2% of its prior-year SFTC net revenue, according to the contract. The corresponding expense is recognized proportionally over each biennium concerned (Note 22). z) Accounting estimates The preparation of the financial statements requires management to make judgments and estimates and adopt assumptions that affect the reported amounts of revenue, expenses, assets and liabilities and the disclosure of contingent liabilities at balance sheet date. However, uncertainty relating to these assumptions and estimates could result in outcomes that would require significant adjustment to the carrying value of the asset or liability affected in future periods. The main assumptions concerning the future and other important sources of estimation uncertainty at the balance sheet date, which have a significant risk of causing a significant adjustment in the carrying value of assets and liabilities, are discussed below: Impairment of non-financial assets 50 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) An impairment exists when the carrying value of an asset or cash-generating unit exceeds its recoverable value, which is the higher of its fair value less selling costs and its value in use. The calculation of fair value less selling costs is based on information available from binding sales transactions of similar assets or observable market prices less additional costs for disposing of the asset. The calculation of value in use is based on the discounted cash flow method. The recoverable value is sensitive to the discount rate used in the discounted cash flow method, as well as the expected future cash inflows and the growth rate used for extrapolation purposes. Taxes There are uncertainties regarding the interpretation of complex tax regulations and the amount and timing of future taxable income. The Company records provisions, based on reasonable estimates, for possible consequences of audits by tax authorities of the jurisdictions in which it operates. The amount of these provisions is based on several factors, such as experience of previous tax audits and differing interpretations of tax regulations by the taxable entity and the tax authority in charge. Such differences of interpretation may arise in a wide variety of subjects, depending on the conditions prevailing in the jurisdiction in which the Company operates. Post-employment benefits The cost of defined benefits pension plans and other post-employment health care benefits and the present value of pension obligations are determined using actuarial valuation methods. An actuarial valuation involves the use of assumptions about discount rates, expected rates of return on assets, future salary increases, mortality rates and future increases in pension benefits. The defined benefit obligation is highly sensitive to changes in these assumptions. All assumptions are reviewed periodically. The mortality rate is based on mortality tables available in Brazil. Future increases in wages and pension benefits are based on expected future inflation rates for Brazil. For further detils of the assumptions used, see note 35. 51 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Fair value of financial instruments When the fair value of financial assets and liabilities presented in the balance sheet cannot be obtained in active markets, it is determined using valuation techniques including the discounted cash flow method. The input for these methods is taken from observable markets when possible. However, when this is not possible, a certain level of judgment is required in establishing fair values. This judgment includes consideration of data used, liquidity risk, credit risk and volatility. Changes in assumptions about these factors could affect the fair value of financial instruments. Provisions for judicial, tax, civil and labor claims The Company recognizes a provision for civil, labor and tax claims. The assessment of probability of loss includes evaluation of available evidence, the hierarchy of laws, available case law, most recent court decisions and their relevance in the legal system, as well as the evaluation of outside counsel. Provisions are reviewed and adjusted to take into account changes in circumstances, such as applicable statutes of limitation, conclusions of tax audits or additional exposures identified based on new issues or judicial rulings. Fixed and intangible assets, including goodwill The accounting treatment of investments in property, plant and equipment and intangible assets entails the use of estimates to determine the useful life for depreciation and amortization purposes and to assess fair value at their acquisition dates, particularly for assets acquired in business combinations. Determining useful life requires making estimates in connection with future technological developments and alternative uses for assets. There is a significant element of judgment involved in making technological development assumptions, since the timing and scope of future technological changes are difficult to predict. 52 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) When an item of property, plant and equipment or an intangible asset is considered to be impaired, the impairment loss is recognized in the statement of income for the period. The decision to recognize an impairment loss involves estimates of the timing and amount of the impairment, as well as an analysis of the reasons for the potential loss. Furthermore, additional factors, such as technological obsolescence, the suspension of certain services and other circumstantial changes are taken into account. The Company evaluates periodically its cash-generating unit’s performance regularly to identify potential goodwill impairments. Determining the recoverable amount of the cash-generating unit to which goodwill is allocated also entails the use of assumptions and estimates and requires a significant element of judgment. aa) Non-controlling shareholders interests Non-controlling shareholders interests representing the portion of income or loss and of net equity of subsidiaries that are not held by the Company, which are stated in the consolidated balance sheet under the net equity caption. bb) Financial Income and Expenses Financial income and expenses represent interest, monetary and exchange variations from financial investments, derivatives, loans, financings and debenture transactions; net present value adjustments of transactions that generate monetary assets and liabilities; and other financial transactions. They are recognized on accrual basis when earned or incurred by the Company and its subsidiaries. cc) Statements of cash flows and of added value The statements of cash flows were prepared using the indirect method and reflect changes in cash over the stated years. The terms used in the statements of cash flows are as follows: · Operating activities: refer to the main transactions performed by the Company activities other than investment and financing; · Investing activities: refer to additions and dispositions of noncurrent assets and other investments not included in cash and cash equivalents; · Financing activities: refer to activities resulting in changes in equity and loans. 53 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The statement of value added is presented as additional information in compliance with Brazilian corporation law and was prepared according to CPC 09 – Statement of value added. Its purpose is to highlight the resources created by the Company during the year and demonstrate its distribution among the different stakeholders. dd) Segment reporting An operating segment is defined as a component of an entity for which discrete financial information is available, and which is reviewed regularly by the entity's chief operating decision maker to make decisions about resources to be allocated to an individual segment and to assess its performance. Since all decisions by management are made based on consolidated reports, the Company’s operation is to provide its customers with quality telecommunication services, and that all decisions on strategic, financial, procuring, investment and resource application planning are made on a consolidated basis, the management concluded that the Company and its subsidiaries operate in a single operating segment, which is the rendering of telecommunications services. 4. Acquisition of Vivo Participações S.A. (Vivo Part.) Fiscal year 2011 Background: Acquisition of Brasilcel N.V. stocks by Telefónica S.A. As disclosed through material fact notices dated July 28, 2010 and September 27, 2010, on July 28, 2010 Telefónica S.A., a corporation with head office in Madrid, Spain (Telefónica) and Portugal Telecom SG SGPS, S.A., a corporation with head office in Lisbon, Portugal (Portugal Telecom) signed an agreement for the acquisition by Telefonica of 50% of Brasilcel N.V’s (Brasilcel) shares, owned by Portugal Telecom. Therefore, the transaction resulted in the indirect acquisition of shares of Vivo Participações. Brasilcel, is a company headquartered in the Netherlands, was held prior to the acquisition by Telefónica (50%) and by Portugal Telecom (50%) and, in 2002, it was used as a means to form a joint venture between both shareholders so as to hold the shares and control of the holdings jointly, as well as the mobile phone companies which were later added, respectively, in Vivo Part. (former Telesp CelularParticipações S.A.) and in Vivo S.A, full subsidiary of the Company. On December 21, 2010, Brasilcel was merged into Telefónica, which held direct and indirect stakes in Vivo Part.’s capital stock, with a share of approximately 60%. 54 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Due to the acquisition of control of Vivo Part. and pursuant to the terms provided for in Article 254-A of Law 6,404/76 the procedures established in article 29 of CVM Instruction 361, applicable to Tender Offers (OPA) by sale of control, as defined by item III of article 2 of CVM Instruction 361, on February 17, 2011 Telefónica through its subsidiary SP Telecomunicações Ltda (“SPTelecom”) launched a Public Tender Offer for the shares with voting rights of Vivo Part. (ON shares) held by non-controlling interests. Those shares were priced at 80% of the value paid by Telefónica to Portugal Telecom SG SGPS S.A., for each common share with voting rights of Vivo Part. S.A. (ON) owned by Brasilcel. On March 18, 2011, date of Tender Offers (OPA), SP Telecom acquired 10,634,722 common shares of Vivo Part., representing 2.65% of such company’s capital, resulting the Telefonica Group earning 62.1% of Vivo Part. Acquisition of Vivo Part. by Telefônica Brasil and corporate restructuring In order to unify the shareholder’s base of the companies, simplify the organizational structure, rationalize costs, integrate businesses and, consequently, generate synergies provided for in the strategy of Telefónica, on December 27, 2010, the Boards of Directors of Vivo Part. and Telefônica Brasil approved the terms and conditions for restructuring, which provided for the merger of 100% of the shares of Vivo Part. into Telefônica Brasil. Following recommendations of the Guiding Opinion No. 35 of CVM, independent special committees were created to negotiate the exchange ratio of shares and conclude about the other conditions of the Corporate Restructuring proposal in order to submit later its recommendations to the Board of Directors of both companies. The proposal was submitted to Anatel's authorization and approved at a meeting of the Board of this agency held on March 24, 2011. On March 25, 2011, the Boards of Directors of Vivo Part. and Telefônica Brasil approved the terms and conditions of the Corporate Restructuring, which were approved unanimously by the general meetings of shareholders of the Companies held on April 27, 2011. 55 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The Holdings (TBS Celular Participações Ltda. Portelcom Participações S.A., Brazil PTelecom S.A), controlled by Telefónica S.A. and whose main purpose was to hold shares of Vivo Part. were merged into Vivo Part as a preliminary phase for the first stage of restructuring. The first stage of the transaction consisted of the unification of the share base of fixed and mobile operators of the Telefonica Group in Brazil, through the merger of shares of Vivo Part. into Telefônica Brasil. Telefônica Brasil merged all shares of Vivo Part., attributing it directly to the holders of shares of Vivo Part. incorporated, the new shares of Telefônica Brasil. The exchange of shares of Vivo Part. for shares of Telefônica Brasil was based on the exchange share ratio of 1.55 shares of Telefônica Brasil for each share of Vivo Part. This followed the recommendations of the independent special committees. Due to the merger of shares of Vivo Part., Telefônica Brasil’s capital was increased by R$31,222,630, considering the economic value of the incorporated shares, based on an Economic Value Appraisal of Vivo Part. prepared by Planconsult Consultoria Ltda. ("Planconsult") in accordance with the provisions of article 252 paragraph 1 and combined with article 8. Telefónica’s strategy in the first stage of the corporate restructuring was to maximize the potential of its operations in Brazil. Therefore, Telefônica Brasil became the direct shareholder of Vivo Part, and indirectly of Vivo S.A. Through the creation of this 'umbrella investment structure', the non-controlling shareholders of both companies will be equally benefited by the added values generated by the combination of the telecommunications business. This is a basic movement in business so as to improve its converging market strategy, including combined mobile and fixed line offers, etc. This reorganization created the conditions for the beginning of the process to obtain operational and financial synergies. Additionally, as a consequence of this merger, on July 6, 2011, Vivo Part. filed a statement with the Securities and Exchange Commission ("SEC") in order to cancel its registration for the program of American Depositary Shares ("ADSs"), since all its ADSs were converted into ADSs of Telefônica Brasil, plus payment currency in lieu of fractional Telefônica Brasil ADSs, which was approved on July 7, 2011. 56 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The second and third stages of the corporate restructuring, disclosed to the market on June 15, 2011, seek to continue the simplification process of the organizational structure of the Companies, so as: (i) to focus all authorizations for the rendering of SMP (personal mobile service) services (originally held by Vivo Part and Vivo S.A.), and (ii) simplify the current corporate structure, eliminating the structure of Vivo Part., which due to the referred concentration of commitments became a holding company. In the second stage, held on October 1, 2011 assets, rights and obligations of Vivo Part. related to mobile operations in Minas Gerais were awarded to Vivo S.A., a subsidiary of Vivo Part. As a result, Vivo S.A. became the only mobile operator in the group. As there was no reason to maintain Vivo Part. as the holding of Vivo S.A. and after Anatel’s approval of the third stage of corporate restructuring, on August 16, 2011, Telefonica Brasil merged Vivo Part.’s equity, extinguishing Vivo Part. on October 3, 2011, what simplified and rationalized the Companie’s cost structures. Accounting of Acquisition of Vivo Part. by Telefônica Brasil Considering that accounting for business combinations between entities under common control has still not been specifically specified by local accounting regulations (CPCs) and IFRS, a company must apply the hierarchy provided for in paragraphs 10-12 of CPC Technical Pronouncement 23 – "Accounting Policies, Changes in Accounting Estimates and Errors" (equivalent to IAS 8 – paragraphs 10 to 12) to choose the accounting practice to be adopted. 57 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Therefore, in the absence of a CPC or IFRS regulation which treats similar or related matters, and in the lack of guidance in the Conceptual Structure for the Elaboration and Presentation of Financial Statements, management can also consider the most recent technical positions taken on by other accounting regulatory bodies which use a similar conceptual structure to that of CPC to develop accounting pronouncements, or even, other generally accepted accounting literature and practices, so long as they do not conflict with the sources listed in item 11 of CPC 23. Therefore, an entity can choose to account a business combination between entities under common control by either the acquisition method in accordance with CPC 15/IFRS 3(R) or by the pooling of interest method, with guidance provided by other accounting regulatory bodies with a similar structure to CPCs or IFRSs. Since the acquisition method results in the revaluation of net assets of one or more entities involved and / or the generation of goodwill, it is necessary that economic substance exists from the perspective of the acquiring entity for this method to be applied, as is the case of this business combination. Therefore, it is necessary that all the facts and circumstances from the perspective of the acquiring entity should be carefully analyzed, before it is concluded that a transaction has economic substance. If there was no economic substance, the pooling of interests method would be the only method that may be applied to that transaction. Management understands that this transaction has economic substance having considered the following factors in its evaluation and documentation: a) Objectives of the transaction: The acquisition of control of Vivo Part. by Telefónica had as its main objective the integration of fixed and mobile telecommunications services in Brazil as the telecommunication segment is already moving in this direction. Therefore, Telefónica must integrate necessarily its fixed and mobile operations in Brazil, so as to operate more efficiently and with the possibility of competing with the other companies in the telecom segment. 58 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The merger of Vivo Part.’s shares into Telefônica Brasil represents the first step towards the integration of the businesses and immediately generates gains due to the rationalization of structures and synergies, as well as avoids risks of claims by the shareholders of both companies, especially at this moment, in which some activities could be focused in one or in the other company. In addition, the shareholders of both companies will benefit from the higher liquidity of the shares in the stock exchange. b) Involvement of third parties in the transaction, such as non-controlling shareholders: Vivo Part. had a significant number of non-controlling shareholders, representing 40.4% of its capital stock, which voted and approved the merger of shares in Telefônica Brasil, with abstention of only one shareholder who held 103 shares, which is not significant considering the Company’s capital. Telefônica Brasil, which had around 12% of non-controlling shareholders, had its operation approved by unanimous votes of the present shareholders. c) If the transaction was conducted or not at fair value: The exchange ratio of shares was determined based on the recommendations of independent special committees and in their economic values, based on the discounted cash flow method, calculated by the financial advisors of Vivo Part.’s Committee, Signatura Lazard Financial Advisory Services Ltda. ("Signatura Lazard"), and Telefônica Brasil’s committee, Banco Santander S.A. ("Santander"). According to item 4.2 of the Merger Protocol the shareholders of Vivo Part. received in exchange of the shares they owned, new shares issued by the Telefônica Brasil, by the same type as those held by Vivo Part shareholders. The exchange of shares was approved as follows: for each common and preferred share of Vivo Part., 1.55 new shares of the same type were issued by Telefônica Brasil. Therefore, Telefônica Brasil issued 619,364,658 shares (212,767,241 common shares and 406,597,417 preferred shares) as payment for the 100% of the shareholdings of Vivo Participação S.A. The value of the issued shares in the total amount of R$31,222,630 was calculated based on the economic value of Vivo Part. 59 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The Company adopted fair value based on economical value report due to the fact that it is a transaction between two companies under common control, which value per share approximated the value paid by SP Telecom in March 2011 pursuant to the OPA (Public Tender Offer) that resulted in the acquisition of 2.65% of Vivo Part.’s capital held by non-controlling shareholders. As previously mentioned, this value substantially reflects the price paid by Telefónica in the acquisition of control of Vivo Part. from Portugal Telecom, with the differences pointed out mainly due to the premium paid by Telefonica in the acquisition of control and also due to the natural evolution of business between the data-base considered by the parent company (September 2010) and the data-base used by Telefônica Brasil (March 2011). d) Existing activities in the companies involved in the transaction: The exchange of shares between Vivo Part. (mobile operator) and Telefônica Brasil (fixed line operator) is part of the strategy of integrating both activities, considering that the acquirer (Telefônica Brasil) did not have mobile operations. Telecom companies in Brazil are working towards obtaining integrated business so as to maintain competitiveness. Therefore, the activities of Vivo Part. and Telefônica Brasil are complementary in the current telecom business scenario and must be managed jointly for their development. e) If the transaction conducts entities jointly to a ‘reporting entity’ which did not exist previously: The group’s strategy is to integrate its fixed line and mobile services in one 'reporting entity' which did not previously exist, aiming at sharing the synergy gains in the telecom segment in Brazil between shareholders. f) The transaction altered the control of Vivo Part.: As a consequence of the exchange of shares process and in order to have only one reporting entity, Vivo Part. became a full subsidiary of Telefônica Brasil and was merged in the final stage of the corporate restructuring. Therefore, we conclude that the merger of Vivo's shares into Telefônica Brasil has economic substance, and therefore, acquisition method of accounting should be used, as provided for in CPC 15/ IFRS 3 (R). 60 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) As provided below, the Company has also evaluated the transaction in order to determine properly the acquirer. In addition, if in a business combination CPC 36/IAS 27 is applied and it is not possible to indicate clearly which of the combined entities is the acquirer, additional guidance in CPC 15/ IFRS 3 (R) includes various other factors which must be considered in the determination of which entity is the acquirer. In a business combination which takes place mainly through an exchange of shares, usually the acquirer is the entity that issues its shares to exchange with the acquired interest. However, in some business combinations, named reversed acquisitions, the entity which issues the shares can be considered the acquired entity. In the identification of the acquirer in a business combination which takes place upon the exchange of shares, CPC 15/IFRS 3 (R), paragraphs B13 to B18, require that other relevant factors be considered, including the following: a) In a business combination based on exchange of shares, the acquirer is normally the entity which issues the equity instruments: Telefônica Brasil issued the shares in exchange of shares owned by Vivo Part.’s shareholders, turning Vivo Part. a fully-owned subsidiary of Telefônica Brasil. Additionally, the final stage of such corporate restructuring was to merge Vivo Part. into Telefônica Brasil, and therefore Vivo Part. will no longer exist. Telefônica Brasil issued shares held by it in exchange for interest in Vivo Part., increasing its capital stock by R$31,222,630. b) The composition of the Senior Management of the combined entity. The acquirer is normally the company whose former Senior Management is prevailing in the combined entity: The CEO and CFO of Telefônica Brasil, among other key–functions, remained in these positions until the merger of shares. The equivalent positions in Vivo Part. were extinguished. c) The composition of Board of Directors (or equivalent body) of the combined entity. Usually the acquirer is the entity whose shareholders have the ability to elect, appoint or remove most members of the board of directors of the combined entity: The Board of Directors of Telefônica Brasil remains and the Board of Vivo Part. no longer exists after the merger by Telefônica Brasil. 61 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) d) Additionally, the guidance to identify the acquirer also considers that it is normally the entity whose relative size (measured, for instance, in assets, revenues and profit) is significantly larger than the acquired entity: Both companies have similar sizes, which, however must not be a determining fact to be considered in the identification of the acquirer. The most important fact to be considered is actually the essence of this acquisition, which is the acquisition of Vivo Part. from Portugal Telecom by Telefónica in Spain. As a result, shares were exchanged upon this restructuring process so Telefônica Brasil and Vivo Part. could have their businesses integrated, generating the synergies expected by the management and by the market. Therefore, independently of the size of the companies it is important to consider the essence of the transaction which is the acquisition of Vivo Part by Telefônica Brasil to make the previously mentioned synergies possible. Based on the afore-mentioned, Management concluded that Telefonica Brasil is the acquirer on this transaction. The fair value of the identifiable assets acquired and liabilities assumed of Vivo Part. were measured and recognized at acquisition date. These values were determined upon various measurement methods of evaluation for each type of asset and/or liability based on the best available information. The advice of experts has also been considered in addition to the various other considerations made in determining these fair values. The methods and assumptions used to measure these fair values were as follows: 62 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Licenses The fair value of the licenses has been determined through the use of Multi-period Excess Earnings Method (MEEM), which is based on a calculation of discounted cash flows of the estimated future economic benefits attributable to the licenses, net of the elimination of charges related to contributing assets involved in the generation of such cash flows and excluding the cash flows attributable to the customer base. This method assumes that intangible assets rarely generate income on their own. Thus, cash flows attributable to the licenses are those remaining after the return on investment of all of the contributing assets required to generate the projected cash flows. The allocated fair value of the licenses on the acquisition date was R$12,876,000, which is being amortized over a 27.75 year period for accounting purposes. Customer base The customer base has been measured using the MEEM, which is based on a discounted cash flow analysis of the estimated future economic benefits attributable to the customer base, net of the elimination of charges involved in its generation. An analysis of the average length of customer relationships, using the retirement rate method, was performed in order to estimate the remaining useful life of the customer base. The objective of the analysis of useful lives is to estimate a survival curve that predicts future customer churn of our current client base. The so-called "Iowa Curves" were considered to approximate the survival curve of customers. The allocated fair value of the licenses on the date of the acquisition was R$ 2,042,000, which is being amortized over a 8.5 year period for accounting purposes. 63 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Trademark The fair value of the trademark was calculated using the "relief-from-royalty" method. This method establishes that an asset’s value is calculated by capitalizing the royalties saved by holding the intellectual property. In other words the trademark owner generates a gain in holding the intangible asset rather than paying royalties for its use. The royalties saving was calculated by applying a market royalty rate (expressed as a percentage of revenues) to future revenues expected to be generated from the sale of products and services associated with the intangible asset. A market royalty rate is the rate, normally expressed as a percentage of net revenues, that a knowledgeable, interested owner would charge a knowledgeable, interested user for the use of an asset in an arm’s length transaction. The allocated fair value of the licenses on the date of the acquisition was R$1,642,000, which is being amortized over a 19.5 year period for accounting purposes. The provisional fair values, goodwill and cost of the identifiable assets acquired and liabilities assumed in this transaction at acquisition dates were the following: In R$ thousands Vivo Participações S.A. (provisional data) Fair value Current assets 7,244,124 Non-current assets 28,134,683 D eferred tax asset, net 417,883 Other non-current assets 2,385,177 Property, plant and equipment 6,198,358 Intangible assets 19,133,265 Current liabilities (7,964,209) Non-current liabilities (5,352,456) Other non-current liabilities (5,352,456) Net asset amount Cost of shareholdings 31,222,630 Goodwill of the transaction Includes the allocation of fair value attributed to licenses (R$12,876,000), trademark (R$1,642,000) and customer base (R$2,042,000). The Company does not consider trademark and customer base as deductible items for tax purposes. Includes the recognition of deferred income tax over (1) and (3). Includes allocation of fair value attributed to contingent liabilities of R$283,000. 64 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) At the date of issuance of these consolidated financial statements, the Company was concluding the process of determining the fair value of the identifiable assets acquired and liabilities assumed from Vivo Part. and, accordingly, new information obtained about facts and circumstances existing at the acquisition date, may result in some adjustments to the provisional allocation of intangibles and goodwill. The conclusion of this process is expected to be carried out within a maximum of twelve months from the date of acquisition. The fair value of accounts receivables for products sold and services rendered totals R$2,809,561. The gross amount is R$3,027,732. Over the gross amount of accounts receivables for products sold and services rendered, an allowance for doubtful accounts of R$218,171 was recorded, for which settlement is expected in the net value of this provision. According to /IFRS 3 (R) - Business Combination, the acquirer must recognize, on the date of acquisition, contingent liabilities assumed on a business combination even if it is not likely that the outflow of resources to settle the liability are necessary, as long as a present obligation arising from past events exists and its fair value can be reliably measured. In compliance with the criteria above, in this acquisition, a contingent liability at fair value of R$283,000 was recognized, based on the possible cash outflow estimated for its settlement on the acquisition date (see note 20). Analysis of cash flow on acquisition R$ thousand Transaction costs (included in cash flows from operating activities) (9,066) Cash and cash equivalents of the company acquired (included in cash flows from investing activities) 1,982,898 Net cash of outflow and cash equivalents from the acquisition The transaction costs incurred to date in an amount of R$9,066 were recorded in the statement of income as other operating expenses. From the acquisition date and up to the date of issuance of these financial statements (December 31, 2011), Vivo Part. (until September 2011) and Vivo S.A. have contributed with R$16,125,386 of the net combined operating revenue and R$2,615,068 of the combined net profit. 65 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) For information purposes only, we presented below an unaudited pro forma combined statement of income between the Company and the acquired company, Vivo Part., should the acquisition have taken place on January 1, 2011, without considering retroactively as of this date the accounting effects of the purchase price allocations (PPA). This statement does not intend to represent the real results of the operations of the Company should the restructuring have taken place on the specified date, nor should it be used to project results of the Company’s operations on any date or future period. For the fiscal year ended December 31, 2011 (unaudited) Telefônica Brasil Consolidated for the fiscal year ended December 31, 2011 Vivo Consolidated for the three months period ended March 31, 2011 Elimination (b) Telefônica Brasil Combined Net operating revenue Costs of goods and services (a) (14,380,171) (2,217,733) 773,395 (15,824,509) Gross profit 14,748,569 2,594,597 (29,061) 17,314,105 Operating (expenses) income Selling (a) (7,010,125) (1,180,178) 36,545 (8,153,758) General and administrative (a) (2,383,236) (310,416) - (2,693,652) Other operating income (expenses), net 442,158 1,473 (7,484) 436,147 Operating income before financial expense, net - Financial expense, net (139,692) (39,794) - (179,486) Income before income tax and social contribution - Income tax and social contribution (1,295,475) (355,476) - (1,650,951) Net income for the period (c) - Atributted to equity holders of the parent company 4,355,318 - - 5,065,524 Attributed to participation of non-controlling shareholders 6,881 - - 6,881 (a) Includes depreciation and amortization expenses amounting to R$5,131,853. (b) Includes mainly revenues and interconnection costs. (c) Combined net income would be R$4,940,938 in 2011, should the effects of the amortization of intangible assets of the first 3 months of 2011 (R$199,193), net of deferred income taxes amounting to R$67,726, have been included. 66 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) 5. Cash and cash equivalents Company Consolidated 2011 2010 2011 2010 Bank accounts 17,969 4,257 77,404 8,930 Short-term investments 808,933 1,084,832 2,862,938 1,547,785 Total 826,902 1,089,089 2,940,342 1,556,715 Short-term investments are basically CDB (Bank Deposits Certificate), indexed under CDI (Inter-bank Deposits Certificate) rate variation, which are readily liquid and maintained with reputable financial institutions. 6. Trade accounts receivable, net Company Consolidated 2011 2010 2011 2010 Billed amounts 1,823,017 1,601,572 3,461,465 1,854,151 Interconnection receivable 941,614 164,979 1,855,801 188,609 Accrued unbilled amounts 129,741 1,196,912 930,178 1,336,441 Gross accounts receivable 2,894,372 2,963,463 6,247,444 3,379,201 Allowance for doubtful accounts (607,736) (607,450) (1,056,729) (765,633) Total 2,286,636 2,356,013 5,190,715 2,613,568 Current 1,653,269 1,765,086 4,103,377 2,008,325 Past-due – 1 to 30 days 371,256 371,541 631,923 394,371 Past-due – 31 to 60 days 97,504 91,385 204,775 95,206 Past-due – 61 to 90 days 46,932 37,339 115,125 41,096 Past-due – 91 to 120 days 24,188 18,613 49,815 19,088 Past-due – more than 120 days 93,487 72,049 85,700 55,482 Total 2,286,636 2,356,013 5,190,715 2,613,568 Current 2,286,636 2,356,013 5,105,860 2,546,225 Non-current - - 84,855 67,343 67 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Changes in Allowance for doubtful accounts Company Consolidated 2011 2010 2011 2010 Opening balance (607,450) (671,460) (765,633) (833,639) Provision charged to selling expenses (Note 26) (300,905) (327,302) (506,581) (386,340) Business combination - - (218,171) - Consolidation of TVA - - (3,659) - Write-offs 300,619 391,312 437,315 454,346 Ending balance (607,736) (607,450) (1,056,729) (765,633) Subsidiary A.Telecom offers “Posto Informático”, a product that consists of the lease of IT equipment to small- and medium-sized companies for fixed installments received over the agreed term. Considering the related contractual conditions, the Company classified this product as “Finance Lease” in the financial statements as of December 31, 2011 and 2010 (note 3.g). The consolidated accounts receivable as of December 31, 2011 and 2010 reflect the following effects: 2011 2010 Present value of minimum payments receivable 261,933 112,352 Unrealized financial income 8,941 23,213 Gross investment in finance lease receivables 270,874 135,565 Allowance for doubtful accounts (69,375) (18,102) Financial Leases receivable, net 201,499 117,463 Current 177,078 45,009 Non-current 84,855 67,343 68 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Aging list of financial leases receivable: Year Gross Investment Present Value Falling due within one year 177,078 177,078 Falling due within five years 93,796 84,855 Total 270,874 261,933 There are neither unsecured residual values that produce benefits to the lessor nor contingent payments recognized as revenues during the year. 7. Inventories Company Consolidated 2011 2010 2011 2010 Consumption materials 54,124 73,584 94,547 100,579 Resale items (*) 7,030 46,632 435,032 66,564 Other inventories 6,333 7,806 6,468 10,052 Allowance for reduction to net recoverable value and obsolescence (35,651) (92,920) (64,326) (99,696) Total current 31,836 35,102 471,721 77,499 (*) Includes, among others, cellphones and IT equipments. Below, we present the changes in the allowance for reduction to net recoverable value and obsolescence: Company Consolidated 2011 2010 2011 2010 Opening balance (92,920) (70,237) (99,696) (75,928) Additions (10,191) (24,484) (37,462) (31,568) Write-offs 67,460 1,801 95,149 7,800 Business combination - - (18,852) - Consolidation of TVA - - (3,465) - Ending balance (35,651) (92,920) (64,326) (99,696) 69 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) The reduction in the balance of resale items is explained due to the disposal process made through auctions and reuse in the Company’s plant. 8. Deferred and recoverable taxes 8.1 Recoverable taxes Company Consolidated 2011 2010 2011 2010 Withholding taxes 106,072 70,558 152,919 91,185 Recoverable income tax and social contribution 1,051,864 13,422 1,143,988 27,088 ICMS (state VAT) (*) 422,679 397,745 1,665,896 534,323 ICMS (state VAT)-Convênio 39/Portaria CAT 06 284,959 313,177 307,832 313,177 PIS and COFINS 43,898 4,789 210,950 17,726 Other 9,141 1,720 28,440 2,535 Total 1,918,613 801,411 3,510,025 986,034 Current 1,130,761 480,691 2,495,066 659,357 Non-current 787,852 320,720 1,014,959 326,677 (*) The amount recorded as of December 31, 2011 refers mainly to credits on the acquisition of property, plant and equipment items, available for offset against VAT obligations in 48 months. 8.2 Deferred taxes The Company and its subsidiaries recognized deferred income and social contribution tax assets considering the existence of taxable income in the last five fiscal years and the expected generation of future taxable based on a technical feasibility study, approved by the Board of Directors on December 12, 2011. 70 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) Company Consolidated 2011 2010 2011 2010 Deferred Assets Tax loss carry-forwards – Income tax and social contribution (a) - - 348,576 2,325 Provisions for tax, labor and civil claims 582,695 302,607 736,312 302,607 Post-retirement benefit plans 98,833 74,460 98,833 74,460 Allowance for doubtful accounts 97,466 100,194 178,433 100,194 Fust Provision 89,294 73,251 151,985 73,251 Allowance for obsolescence of modems and others 8,745 18,713 8,745 18,713 Employee Profit sharing 43,368 38,730 82,564 38,730 Accelerated depreciation 101,668 46,318 433,512 46,318 Allowance for reduction of inventory to recoverable value 12,121 31,593 17,542 31,593 Provision for loyalty program - - 23,399 - Derivatives 37,352 33,188 69,387 33,188 Merged tax credits – DABR (b) 22,076 34,691 46,962 34,691 Provisions 129,087 129,798 354,916 129,798 Income tax and social contribution on other temporary differences 99,143 128,144 308,462 128,144 1,321,848 1,011,687 2,859,628 1,014,012 Deferred liabilities Technological innovation Law (224,254) (238,957) (333,156) (238,957) Exchange rate variation (14,742) (25,811) (14,742) (25,811) Merged tax credits (b) (207,668) (136,015) (207,668) (136,015) Client portfolio (630,896) - (630,896) - Trademarks and patents (536,808) - (536,808) - License (79,976) - (79,976) - Effects of goodwill generated by the merger of Telemig and Telemig Participações into TCO IP S.A. (258,695) - (258,695) - Effect of goodwill generated on the acquisition of Vivo Part. (53,374) - (53,374) - Income tax and Social contribution on other temporary differences (104,389) (109,550) (104,389) (109,550) (2,110,802) (510,333) (2,219,704) (510,333) Total non-current asset (liability), net (788,954) 501,354 639,924 503,679 71 Telefônica Brasil S.A. (formerly Telecomunicações de São Paulo S.A. – Telesp) Notes to the financial statements (Continued) December 31, 2011 and 2010 (In thousands of reais) (A free translation of the original issued in Portuguese) a) Tax loss carryforward and negative tax base: represent the amount recorded by the Company’s subsidiaries which, pursuant to the Brazilian legislation, may be offset up to the limit of 30% of the taxable income computed in the coming fiscal years and subject to no statute of limitations. The subsidiaries Telefônica Data S.A. and Telefônica Sistema de Televisão S.A. did not record the potential deferred income and social contribution taxes credit that would arise from the use of the tax loss carryforwards and negative tax bases in the amount of R$54,139 at December 31, 2011, given the uncertainty, at this time, as to these subsidiaries ability to generate sufficient future taxable results to ensure the realization of these deferred taxes. Below we present tax credit amounts from tax loss carryforwards recognized and not recorded by the Company`s subsidiaries. As of December 31, 2011, there was no significant change in the Company´s business or those of its subsidiaries that would indicate the need for a provision for the aforementioned tax credits. Consolidated Income Tax Social
